

Exhibit 10.1


EXECUTION COPY
 
ASSIGNMENT AND AMENDMENT No. 4 TO CREDIT AGREEMENT
 
This ASSIGNMENT AND AMENDMENT No. 4 TO CREDIT AGREEMENT (this “Amendment”),
dated March 26, 2012, is among OASIS OF THE SEAS INC., a Liberian corporation
(the “Existing Borrower), ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation,
as Guarantor under the Existing Credit Agreement (as defined below) (in such
capacity, the “Guarantor”) and as the borrower under the Restated Credit
Agreement (as defined below) (in such capacity, the “New Borrower”), the various
financial institutions as are parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and BNP PARIBAS, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS
 
(1)           The Existing Borrower, the Guarantor, the Lenders and the
Administrative Agent are parties to a Credit Agreement dated as of May 7, 2009,
as amended and restated as of October 9, 2009 pursuant to Amendment No. 1 to the
Credit Agreement, as amended as of October 9, 2009 pursuant to Amendment No. 2
to the Credit Agreement and as amended as of September 23, 2011 pursuant to
Amendment No. 3 to the Credit Agreement (such Credit Agreement as in effect
immediately prior to giving effect to this Amendment, the “Existing Credit
Agreement” and, as amended hereby, the “Restated Credit Agreement”);
 
(2)           The Existing Borrower has agreed to assign to the New Borrower all
of its rights and transfer by way of novation of all of its obligations under
the Existing Credit Agreement, and the New Borrower has agreed to accept the
assignment of all of the Existing Borrower’s rights under the Existing Credit
Agreement, and to assume all of the obligations of the Existing Borrower under
the Existing Credit Agreement; and
 
(3)           The New Borrower, the Lenders and the Administrative Agent have
agreed to amend the Existing Credit Agreement as hereinafter set forth herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.  Assignments.  (a)  Subject to the satisfaction of the conditions set
forth in Section 3 of this Amendment and effective as of the Restatement
Effective Date:
 
(i)  
the Existing Borrower hereby assigns, novates, transfers and conveys to the New
Borrower all of its rights and obligations under the Existing Credit Agreement
(the “Assignment”).

 
(ii)  
The New Borrower hereby accepts the Assignment and assumes all of the
obligations of the Existing Borrower under the Existing Credit Agreement to the
same extent as if the New Borrower had executed the Existing Credit Agreement as
the “Borrower” thereunder (the “Assumption”).  The New Borrower hereby agrees to
be bound by the terms and provisions of the Existing Credit Agreement as the
“Borrower” thereunder and accepts all of the Existing Borrower’s rights and
obligations thereunder.

 

 
1

--------------------------------------------------------------------------------

 

(b)           By executing this Amendment, each of the Existing Borrower, the
Guarantor, the New Borrower, the Administrative Agent, each Lender and Finnvera
accept and agree to the arrangements referred to in (a) above and agree that (i)
the New Borrower shall, as of the Restatement Effective Date, succeed to the
rights and be obligated to perform the obligations of the Existing Borrower
under the Existing Credit Agreement, (ii) the Existing Borrower shall, as of the
Restatement Effective Date, be released from its obligations under the Existing
Credit Agreement and (iii) the Guarantor shall, as of the Restatement Effective
Date, be released from its obligations as “Guarantor” under the Existing Credit
Agreement, including, but not limited to, its obligations under Article X of the
Existing Credit Agreement.
 
SECTION 2.  Amendment to the Existing Credit Agreement.  In consideration of the
mutual covenants in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
New Borrower, the Administrative Agent and the Lenders agree that the Existing
Credit Agreement is, immediately after giving effect to the Assignment and the
Assumption and subject to the satisfaction of the conditions precedent set forth
in Section 3, hereby amended on the Restatement Effective Date in its entirety
to read as set forth in Appendix I hereto.
 
SECTION 3.  Conditions of Effectiveness of Restated Credit Agreement and
Assignment and Assumption.  The transactions contemplated by Section 1 of this
Amendment and the Restated Credit Agreement shall become effective in accordance
with the terms of this Amendment on the date (the “Restatement Effective Date”)
each of the following conditions has been satisfied to the reasonable
satisfaction of the Administrative Agent:
 
(a)           This Amendment shall have become effective in accordance with
Section 4 and the Administrative Agent shall have received duly executed
original signature pages to this Amendment from each party hereto.
 
(b)           The Administrative Agent shall have received from the New
Borrower:
 
(i)           a certificate dated no earlier than the signing date of this
Amendment of its Secretary or Assistant Secretary of the New Borrower as to the
incumbency and signatures of those of its officers authorized to act with
respect to this Amendment and as to the truth and completeness of the attached:
 
(x)            resolutions of its Board of Directors of the New Borrower then in
full force and effect authorizing the execution, delivery and performance of
this Amendment and each other Loan Document, and
 
(y)           Organic Documents of the New Borrower,
 
and upon which certificate the Lenders may conclusively rely until they shall
have received a further certificate of the Secretary or Assistant Secretary of
the New Borrower canceling or amending such prior certificate; and
 
(ii)           a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the New Borrower;
 
(c)           The Administrative Agent shall have received from the Existing
Borrower:
 
(i)            a certificate dated no earlier than the signing date of this
Amendment of its Secretary or Assistant Secretary of the Existing Borrower as to
the incumbency and
 

 
  2

--------------------------------------------------------------------------------

 

signatures of those of its officers authorized to act with respect to this
Amendment and as to the truth and completeness of the attached:
 
(x)            resolutions of its Board of Directors the Existing Borrower then
in full force and effect authorizing the execution, delivery and performance of
this Amendment and each other Loan Document, and
 
(y)           Organic Documents of the Existing Borrower,
 
and upon which certificate the Lenders may conclusively rely; and
 
(ii)           a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Existing Borrower;
 
(d)           The Administrative Agent shall have received opinions, addressed
to the Administrative Agent and each Lender from:
 
(i)           Bradley Stein, Esq., counsel to the New Borrower, covering the
matters set forth in Exhibit A-1 hereto;
 
(ii)            Watson, Farley & Williams (New York) LLP, counsel to the
Existing Borrower and the New Borrower, as to Liberian Law and New York Law,
covering the matters set forth in Exhibit A-2 hereto; and
 
(iii) Hannes Snellman, counsel to the Administrative Agent, as to Finnish Law,
covering the matters set forth in Exhibit A-3 hereto.
 
(e)           The Administrative Agent shall have received to its reasonable
satisfaction a duly executed amendment to the Finnvera Guarantee and the
Finnvera Guarantee, as amended, shall be effective;
 
(f)           The Administrative Agent shall have received all invoiced expenses
required to be paid by the New Borrower pursuant to Section 7 below or that the
New Borrower has otherwise agreed in writing to pay, in each case on or prior to
the Restatement Effective Date.
 
(g)           The representations and warranties set forth in Section 5 are true
as of the Restatement Effective Date.
 
The Administrative Agent shall notify the Lenders and the New Borrower of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.  Conditions of Effectiveness.  This Amendment shall become effective
as of the date hereof; provided that (i) Finnvera has consented to this
Amendment and delivered a duly authorized an executed signature page to the
Administrative Agent and (ii) the Administrative Agent shall have received
counterparts of this Amendment executed by each party hereto or, as to any of
the Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment; provided further that the transactions described in
Section 1 of this Amendment shall be deemed to be effective only as of the
Restatement Effective Date.
 

 
3 

--------------------------------------------------------------------------------

 

SECTION 5.  Representation and Warranties of the New Borrower. To induce the
Lenders to enter into this Amendment, the New Borrower represents and warrants
that, as of the date hereof and as of the Restatement Effective Date:
 
(a)           The representations and warranties contained in Article VI of the
Restated Credit Agreement are true and correct in all material respects except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct, with the same effect
as if then made, and
 
(b)           No Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
 
SECTION 6.  Reference to and Effect on the Existing Credit Agreement.  On and
after the Restatement Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Restated Credit Agreement.
 
SECTION 7.  Costs and Expenses.  The New Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent, the Lenders and
Finnvera in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
documents to be delivered hereunder (including, without limitation, the
reasonable and documented fees and expenses of counsel for the Administrative
Agent, FEC and Finnvera) in accordance with the terms of Section 12.3 of the
Restated Credit Agreement.
 
SECTION 8.  Designation. In accordance with the Restated Credit Agreement, each
of the Lenders and the Facility Agent designates this Amendment as a Loan
Document.
 
SECTION 9.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
SECTION 10.  Governing Law.  This Amendment shall be deemed to be a contract
made under, and shall be governed by, the laws of the State of New York.
 
SECTION 11.  Incorporation of Terms.  The provisions of Sections 12.13 and 12.16
of the Existing Credit Agreement shall be incorporated into this Amendment as if
set out in full in this Amendment and as if references in those sections to
“this Agreement” were references to this Amendment.
 
SECTION 12.  Defined Terms.  Capitalized terms not otherwise defined in the
Amendment shall have the same meanings as specified in the Restated Credit
Agreement.
 


 
[Remainder of page intentionally left blank.]
 

 
4 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be duly executed and delivered as of the date first above written.
 

 
OASIS OF THE SEAS INC.,
as Existing Borrower
       
By:
/s/ Antje M. Gibson
   
Name: Antje M. Gibson
   
Title: Vice President, Treasurer
             
ROYAL CARIBBEAN CRUISES LTD.,
as New Borrower and Guarantor
       
By:
/s/ Antje M. Gibson
   
Name: Antje M. Gibson
   
Title: Vice President, Treasurer



 

OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS,
as Administrative Agent
       
By:
/s/ Judith Unwin
   
Name: Judith Unwin
   
Title: Director
       
/s/ T. Edwards
   
Name: T. Edwards
   
Title: Assistant Director

 



OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS,
as Lender
       
By:
/s/ Judith Unwin
   
Name: Judith Unwin
   
Title: Director
         
/s/ T. Edwards
   
Name: T. Edwards
   
Title: Assistant Director

 





OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 
 

 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Lender
       
By:
/s/ Martin Lunder
   
Name: Martin Lunder
   
Title: Senior Vice President
         
/s/ Lynn Sauro
   
Name: Lynn Sauro
   
Title: Assistant Vice President

 



OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 
 

 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),
as Lender
       
By:
/s/ Scott Lewallen
   
Name: Scott Lewallen
   
Title: Head of Shipping Finance
          /s/ Malcolm Stonehouse    
Name: Malcolm Stonehouse
    Title: Client Associate

 







OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 
 

 
FINNISH EXPORT CREDIT LTD.,
as Lender
       
By:
/s/ Anita Muona
   
Name: Anita Muona
   
Title: Managing Director

 



OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 



 
Referring to Clause 4.10 of the General Conditions for Buyer Credit Guarantees,
dated 1 March 2004 (the “General Conditions”), applicable to the Finnvera
Guarantee, Finnvera hereby, without prejudice to Clause 4.2 of the General
Conditions, gives its consent to this Amendment and the Amendment to the Credit
Agreement as effected by the Amendment
       
FINNVERA PLC
       
By:
/s/ Topi Vesteri
 
Title: Executive Vice President
       
By:
/s/ Riitta Leppaniemi
 
Title: Senior Advisor, Responsible for Ship Finance





 



OASIS FACILITY ASSIGNMENT AND AMENDMENT – SIGNATURE PAGE
 
 

--------------------------------------------------------------------------------

 

Exhibit A-1
 

 
 

--------------------------------------------------------------------------------

 

Royal Caribbean Cruises Ltd.


1050 Caribbean Way
tel: 305.539.6000
Miami, Fl 33132.2096 USA
www.royalcaribbean .com



March 26, 2012




To the Lenders party to the
   Amended Credit Agreement referred to below and to
   BNP Paribas, as Administrative Agent


Gentlemen:


I am the General Counsel of Royal Caribbean Cruises Ltd. ("RCCL") and have acted
in that capacity in connection with the amendment and restatement of Credit
Agreement dated as of May 9, 2009 (the “Credit Agreement”), in accordance with
the terms of Amendment No. 4 to the Credit Agreement, dated as of March 26, 2012
(the “Amendment”; the Credit Agreement, as so amended and restated, is the
"Amended Credit Agreement") between the RCCL, the Lenders referred to therein
and BNP Paribas, as Administrative Agent.


In connection with the opinions expressed herein, I have examined originals or
copies certified or otherwise identified to my satisfaction of such agreements,
documents, certificates, and other statements of such governmental officials and
corporate officers and other representatives of the corporations referred to
herein and other papers as I have deemed relevant and necessary as a basis for
such opinions.  In making such examinations I have assumed the genuineness of
all signatures and the conformity with the originals of all documents submitted
to me as copies.  As to facts material to my opinion, I have relied on the
representations, warranties and statements made in or pursuant to the Amendment
and the Amended Credit Agreement and the other documents referred to herein and
upon certificates of public officials and certificates and other written or oral
statements of officers and other representatives of the corporations named
herein.


Unless otherwise defined herein, the capitalized terms used herein shall have
the meanings assigned to them in the Amended Credit Agreement.


Based on the foregoing and subject to the qualifications and exceptions
expressed herein, it is my opinion that:


(i)           no registration or other official action in the State of Florida
is required in order to render the Amendment or the Amended Credit Agreement
enforceable against RCCL;


(ii)            to the extent that their respective incomes are excludable from
United States Income Taxation pursuant to Section 883 of the Internal Revenue
Code, neither RCCL nor any of the Principal Subsidiaries is, or under current
law will be, taxable on its income under the Revenue Code of the State of
Florida.  In addition, RCCL is not

 
1 

--------------------------------------------------------------------------------

 

required, as a matter of the law of the State of Florida, to withhold income tax
with respect to any interest or principal payments that RCCL is or may be
required to make under the Amended Credit Agreement;


(iii)            To the best of my knowledge, the execution, delivery and
performance by RCCL of the Amendment and the Amended Credit Agreement and the
consummation of the transactions contemplated thereby do not contravene any
contractual or legal restriction contained in any indentures, loan or credit
agreements, leases, guarantees, mortgages, security agreements, bonds, notes and
other agreements or instruments, or any orders, writs, judgments, awards,
injunctions and decrees, that affect or purport to affect RCCL’s rights to
borrow money or enter into guarantees or RCCL’s obligations under the Amended
Credit Agreement; and
 
 
(iv)            To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against RCCL or any of its Subsidiaries before
any court, governmental agency or arbitrator that purport to affect the
legality, validity, binding effect or enforceability of the Amendment, the
Amended Credit Agreement or the consummation of the transactions contemplated
thereby or that are likely to have a materially adverse effect upon the
financial condition or operations of RCCL or any of its Subsidiaries.


The opinions expressed above are subject to the following further
qualifications: (i) no opinion is expressed herein as to the choice of law
provisions contained in the Amendment, the Amended Credit Agreement or any of
the other Loan Documents, (ii) no opinion is expressed herein as to the
necessity of any of the Lenders to be qualified to do business in the State of
Florida or to make any filings in connection therewith and (iii) no opinion is
expressed herein as to laws other than the laws of the State of Florida.


This opinion is solely for the benefit of the Lenders (including, for the
avoidance of doubt, Finnish Export Credit Ltd., as Lender) and the
Administrative Agent and is not to be relied on by any other person.



 
Very truly yours,
     
/s/ Bradley H. Stein





 


 

 
2 

--------------------------------------------------------------------------------

 
 
Exhibit A-2
 

 
 

--------------------------------------------------------------------------------

 
 

  Watson, Farley & Williams      
Watson, Farley & Williams (New York) LLP
Our reference: 01474.50026/80036167v1
1133 Avenue of the Americas
New York, New York 10036
 
Tel (212) 922 2200
Fax (212) 922 1512
March 26, 2012
 
 
To the Lenders party to the
  Amended Credit Agreement referred to
  below and to BNP Paribas, as Administrative
Agent
 
 
 



Royal Caribbean Cruises Ltd.
Oasis of the Seas Inc.


Dear Sirs:


We have acted as legal counsel on matters of Liberian law and New York law to
Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), in
connection with an Assignment and Amendment No. 4 to the Credit Agreement, dated
the date hereof (the “Amendment”) made between (1) Oasis of the Seas Inc., a
Liberian corporation as Existing Borrower, (2) the Borrower, (3) the Lenders (as
defined therein) as several lenders, and (4) BNP Paribas (the “Administrative
Agent”), amending and restating the Credit Agreement dated as of May 9, 2009 as
amended and restated as of October 9, 2009 pursuant to Amendment No. 1 to the
Credit Agreement, as amended as of October 9, 2009 pursuant to Amendment No. 2
to the Credit Agreement and as amended as of September 23, 2011 pursuant to
Amendment No. 3 to the Credit Agreement (such Credit Agreement, as so amended
and restated by the Amendment, the “Amended Credit Agreement”) in respect of a
credit facility in the maximum aggregate amount of $840,000,000 and 159,429,092
Euro.  Terms defined in the Amended Credit Agreement shall have the same meaning
when used herein.


With reference to the Amendment you have asked for our opinion on the matters
set forth below.  In rendering this opinion we have examined executed a copy of
the Amendment.  We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower as are relevant
and necessary and relevant corporate authorities of the Borrower.  We have
assumed with your approval, the genuineness of all signatures, the authenticity
of all documents submitted to us as originals and the conformity with the
original documents of all documents submitted to us as copies, the power,
authority and legal right of the parties to the Amendment other than the
Borrower to enter into and perform their respective obligations under the
Amendment and the Amended Credit Agreement, and the due authorization of the
execution of the Amendment by all parties thereto other than the Borrower.


As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.

 
 

--------------------------------------------------------------------------------

 


To the Lenders party to the Credit Agreement
and to BNP Paribas, as Administrative Agent
March 26, 2012
Page 2

 
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction.  Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000) as
amended by the Consolidated Tax Amendments Act of 2011, and the Liberian
Commercial Code of 2010, made available to us by Liberian Corporation Services,
Inc. and the Liberian International Ship & Corporate Registry, LLC, and our
knowledge and interpretation of analogous laws in the United States.  In
rendering our opinion as to the valid existence in good standing of the
Borrower, we have relied on a Certificate of Good Standing issued by order of
the Minister of Foreign Affairs of the Republic of Liberia on March 26, 2012.


This opinion is limited to the law of the Republic of Liberia and the law of the
State of New York.  We express no opinion as to the laws of any other
jurisdiction.


Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:


1.
The Borrower is a corporation duly incorporated, validly existing under the
Business Corporation Act and in good standing under the law of the Republic of
Liberia;



2.
The Borrower has full right, power and authority to enter into, execute and
deliver the Amendment and to perform each and all of its obligations under the
Amended Credit Agreement;



3.
The Amendment has been executed and delivered by a duly authorized signatory of
the Borrower and each of the Amendment and the Amended Credit Agreement
constitutes the legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with its terms;



4.
Neither the execution of the Amendment, nor the performance of its obligations
under the Amended Credit Agreement, by the Borrower will contravene any existing
applicable law, regulation or restriction of the Republic of Liberia or the
State of New York and no consent or approval of, or exemption by, any Liberian
or New York governmental or public body or authority is required in connection
with the execution and delivery by the Borrower of the Amendment;



5.
Neither the execution nor delivery of the Amendment, nor the transactions
contemplated therein, nor compliance with the terms and conditions thereof, will
contravene any provisions of Liberian or New York law or regulation or violate
any provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower;


 
 

--------------------------------------------------------------------------------

 


To the Lenders party to the Credit Agreement
and to BNP Paribas, as Administrative Agent
March 26, 2012
Page 3

 
6.
It is not necessary to file, record or register the Amendment, the Amended
Credit Agreement or any instrument relating thereto or effect any other official
action in any public office or elsewhere in the Republic of Liberia or the State
of New York to render such document enforceable against the Borrower;



7.
No Liberian withholding tax is required to be deducted from any payment of
principal, interest or otherwise to be made by the Borrower pursuant to the
provisions of the Amended Credit Agreement;



8
Assuming the Amendment has not been executed in the Republic of Liberia, no
stamp or registration or similar taxes or charges are payable in the Republic of
Liberia in respect of the Amendment, the Amended Credit Agreement or the
enforcement thereof in the courts of the Republic of Liberia other than (i)
customary court fees payable in litigation in the courts of the Republic of
Liberia and (ii) nominal documentary stamp taxes if the Amendment or the Amended
Credit Agreement is ever submitted to a Liberian court;



9.
Assuming that the shares of the Borrower and the Principal Subsidiaries are not
owned, directly or indirectly, by the Republic of Liberia or any other sovereign
under Liberian law, neither the Borrower nor any of the Principal Subsidiaries
nor the property or assets of any of them (including in the case of the
Principal Subsidiaries any of the Vessels and their earnings and insurances and
requisition compensation) is immune from the institution of legal proceedings or
the obtaining or execution of a judgment in the Republic of Liberia; and



10.
Under Liberian law the choice by the Borrower of the law of the State of New
York to govern the Amendment and the Amended Credit Agreement is a valid choice
of law and the irrevocable submission thereunder by the Borrower to the
jurisdiction of the Supreme Court of the State of New York for the County of New
York and for the United States District Court for the Southern District of New
York is a valid submission to such courts.  In the event a judgment of such
courts against the Borrower was obtained after service of process in the manner
specified in the Amended Credit Agreement, the same would be enforced by the
courts of the Republic of Liberia without further review on the merits unless:
(i) the judgment was obtained by fraud; or (ii) the judgment was given in a
manner contrary to natural justice or the judgment was given in a manner
contrary to the public policy of the Republic of Liberia; or (iii) the judgment
was in a case in which the defendant did not appear or in which an authorized
person did not appear in such defendant's behalf; or (iv) the judgment was not
for a specific ascertained sum of money; or (v) the judgment was not final and
conclusive in accordance with the laws of the jurisdiction in which the judgment
was obtained.



We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Amended Credit Agreement (a) may be limited by
bankruptcy, reorganization, insolvency, moratorium and other similar laws
affecting generally the enforcement of creditors' rights and (b) is subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), including application by a
court of competent jurisdiction of principles of good faith, fair dealing,
commercial reasonableness, materiality, unconscionability and

 
 

--------------------------------------------------------------------------------

 


To the Lenders party to the Credit Agreement
and to BNP Paribas, as Administrative Agent
March 26, 2012
Page 4

 
conflict with public policy or similar principles, and (ii) while there is
nothing in the law of the Republic of Liberia that prohibits a Liberian
corporation from submitting to the jurisdiction of a forum other than the
Republic of Liberia, the enforceability of such submission to jurisdiction
provisions is not dependent upon Liberian law and such provisions may not be
enforceable under the law of a particular jurisdiction.


A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Amended Credit
Agreement.  Any such Lender may rely on the opinion expressed above as if this
opinion letter were addressed and delivered to such Lender on the date hereof.
 
This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Lender who is permitted to rely on
the opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter.  Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.


Very truly yours,


Watson, Farley & Williams (New York) LLP


/s/ Watson, Farley & Williams (New York) LLP
 




 

 
 

--------------------------------------------------------------------------------

 

Exhibit A-3
 

 
 

--------------------------------------------------------------------------------

 

HANNES SNELLMAN


HMa/JAh
26 March 2012


To:
the Tranche B Lenders party to the Amended Credit Agreement
referred to below and to
BNP Paribas, as Administrative Agent
 




OASIS OF THE SEAS-AMENDED FINNVERA GUARANTEE


Dear Sirs,


 
We have acted as specific legal counsel in the Republic of Finland (“Finland”)
to BNP Paribas Nordea Bank Finland Plc, acting through its New York Branch and
Skandinaviska Enskilda Banken AB (publ) (the “Tranche B Lenders”) in connection
with the buyer credit guarantee agreement BC 169-05 originally dated as of 7 May
2009 and amended and restated as of 26 March 2012 between Finnvera plc
(“Finnvera”) as guarantor and BNP Paribas as Guarantee Holder (as defined
therein) (the “Amended Guarantee”).



The Amended Guarantee has been entered into in connection with the amendment and
restatement of the Credit Agreement dated as of May 7, 2009 (the “Credit
Agreement”) in accordance with the terms of Amendment No. 4 to the Credit
Agreement, dated as of 26 March 2012 (the Credit Agreement, as so amended and
restated, is the “Amended Credit Agreement”) and made between (1) Royal
Caribbean Cruises Ltd. (“RCCL”) as borrower, (2) the Lenders from time to time
thereto, (3) BNP Paribas, Nordea Bank Finland Plc, acting through its New York
Branch and Skandinaviska Enskilda Banken AB (publ) as Mandated Lead Arrangers
and Bookrunners and (4) BNP Paribas as Administrative Agent.


For the purpose of this opinion we have examined:


(a)  
a copy of the executed Amended Guarantee together with the General Conditions
for  Buyer Credit Guarantees dated 1 March 2004 issued by Finnvera (the “General
Conditions”), which shall be applied as a part of the Amended Guarantee.



(b)  
a copy of extract of the minutes of Finnvera’s Board of Director’s meeting
number 2/2012;



(c)  
an excerpt from the Register of Bankruptcy and Reorganisation Matters (the
“Insolvency Register”) dated the date hereof.  The Insolvency Register is
maintained by the Legal Register Centre operating under the supervision of the
Finnish Ministry of Justice; and



(d)  
excerpts from the Trade Register dated the date hereof and the Articles of
Association of Finnvera dated the date hereof.

 
Hannes Snellman Attorneys Ltd.
Eteläranta 8/ P.O. Box 333
FI-00130/ FI-00131 Helsinki, Finland
Tel. +358 9 228 841  Fax +358 9 177 393
Business ID 9209363-7
Domicile Helsinki
 
www.hannessnellman.com

 
 

--------------------------------------------------------------------------------

 


HANNES SNELLMAN
2 (6)



The Amended Guarantee and the General Conditions are herein together referred to
as the “Documents”. Terms and conditions defined in the Documents shall have the
same meanings in the opinion, save otherwise expressly stated.


For the avoidance of doubt, for the purposes of this opinion we have not
reviewed the Amended Credit Agreement and thus, we do not express any opinion
herein in relation to the Amended Credit Agreement.


We have also reviewed such matters of law and examined original or conformed
copies of other documents, records and certificates as we have considered
relevant for the purposes of giving this opinion.


This opinion expresses and describes legal concepts of Finnish Law but not in
their original Finnish terms and is issued and may only be relied upon on the
express condition that it shall be governed by and that all terms, words and
expressions herein shall be construed and interpreted in accordance with Finnish
Law.


This opinion is confined to matters of Finnish law as it stands on the date
hereof. We have made no enquiry into the laws of any jurisdiction other than
those of Finland and no opinion is expressed or implied with respect to such
laws.


In giving the opinion stated herein, we have assumed:


(i)  
that the terms of the Amended Credit Agreement meet the provisions of the
Arrangement on Guidelines for Officially Supported Export Credits approved by
the participants of such Arrangement within the Organisation for Economic
Co-Operation and Development (“OECD”), as published by the OECD from time to
time (the “OECD Consensus”);



(ii)  
that the terms of the Amended Credit Agreement do not contravene or conflict
with any provision of the Documents and all provisions required to be complied
with by the Documents have been duly complied with in the Amended Credit
Agreement;



(iii)  
the Administrative Agent and Guarantee Holder and the Tranche B Lenders duly
perform and comply with all of their obligations towards Finnvera under the
Documents and the information given at any time by or on behalf of the
Administrative Agent and Guarantee Holder and/or the Tranche B Lenders in
connection with the Documents is true and accurate in all material respects and
not misleading and does not omit any material facts so that full details of
facts and circumstances which were or might have been material in relation to
the issue by Finnvera of the guarantee under the Amended Guarantee were
disclosed to Finnvera;



(iv)  
that the Finnish Ministry of Employment and the Economy/Cabinet Committee on
Economic Policy has approved the issuance of the guarantee provided under the
Amended Guarantee and has granted its approval for Finnvera to enter into the
Guarantee (the “Decision”) and that the Finnish Ministry of Employment and the
Economy/Cabinet Committee on Economic Policy has complied with all regulations
and rules applicable to it in making the Decision and that all conditions
contained in such Decision have been duly complied with and that Finnvera is
within its legal limits for the issuance of guarantees set forth in the Finnish
Act on the State’s Export Credit Guarantees (422/2001,as amended);



(v)  
the genuineness of all signatures;


 
 

--------------------------------------------------------------------------------

 


HANNES SNELLMAN
3 (6)



(vi)  
the completeness and conformity to originals of all documents supplied to us as
certified or photostatic copies or extracts and the authenticity of the
originals of such documents and that all documents supplied to us as drafts have
been duly executed in the form reviewed by us;



(vii)  
that all parties other than Finnvera have the capacity, power and authority to
enter into the Documents;



(viii)  
that due authorisation, execution and delivery of the Documents by all parties
hereto other than Finnvera on the date thereof in the form reviewed by us;



(ix)  
that the Amended Credit Agreement is and will be legal, valid, binding and
enforceable under the law applicable to the relevant document; and



(x)  
that the relevant resolutions of the Board of Directors of Finnvera have been
duly passed by a qualified quorum of directors and the authorisations contained
therein and in the Decision have remained in full force and effect, unaltered
and have not been exceeded.



Opinion


Having regard to the laws of Finland effective on this day and subject to the
provisions below, we are of the opinion that:


(i)  
Status Finnvera is a public limited liability company duly incorporated and
validly exsisting under the laws of Finland and has the power to own assets and
conduct business as set forth in its Articles of Association and searches with
the Insolvency Register reveal no initiation of bankruptcy or restructuring
proceedings on the date of this opinion;



(ii)  
Powers and authority Finnvera has full power and authority to enter into,
execute, deliver and perform its obligations under the Amended Guarantee and
Finnvera has taken all corporate or other action necessary or desirable to
approve and authorise the same;



(iii)  
No Conflict The execution, delivery and performance by Finnvera of the Amended
Guarantee does not and will not conflict with, or result in a breach of, any
provision of the laws and regulations of Finland, Finnvera’s Articles of
Associations or any other constitutional documents of Finnvera;



(iv)  
Legal validity The Amended Guarantee has been validly and properly executed and
delivered (where appropriate) by Finnvera and constitutes legal, valid and
binding obligations of Finnvera, enforceable in accordance with its terms and
the Amended Guarantee does not contravene any requirements of Finnish law as to
form;



(v)  
Pari Passu The Amended Guarantee constitutes a direct, general and unconditional
obligation of Finnvera which will at all times rank at least pari passu with all
other present and future unsecured and unsubordinated obligations of Finnvera,
respectively, save for such obligations as may be preferred by provisions of law
that are both mandatory and of general application;



(vi) 
Liability of the Republic of Finland Pursuant to Finnish Law, the Republic of
Finland is (through a separate fund) responsible for the Amended Guarantee
should Finnvera not be able to honour its obligations or commitments under the
Amended Guarantee;



(vii)  
Authorisations All authorisations, licenses, consents and approvals required or
advisable by Finnvera in Finland for or in connection with the execution,
delivery, performance and validity of the Amended Guarantee have been obtained
and are in full force and effect;

 
 

--------------------------------------------------------------------------------

 


HANNES SNELLMAN
4 (6)



(viii) 
Witholding and taxes All payments by Finnvera under the Amended Guarantee may be
made free and clear of, and without withholding or deduction for, any taxes,
imposts, duties, assessments or governmental charges of whatsoever nature
imposed, levied, collected, withheld or assessed by Finland or any political
subdivision or any authority thereof or therein having power to tax;



(ix)  
Registration payments No stamp, registration or other taxes, duties, assessments
or charges of whatever nature are payable by the Administrative Agent and
Guarantee Holder of the Tranche B Lenders pursuant to the laws of Finland on or
in connection with the execution, delivery and validity of the Amended Guarantee
or the performance of the obligations under, or the enforcement of, the Amended
Guarantee;



(x)  
Registrations There are no legal requirements under the laws of Finland in order
to ensure the legality, validity or enforceability of the Documents that the
Documents or any other document to be filed, recorded, registered or enrolled
with any court of authority in Finland;



(xi)  
No residency The Administrative Agent and Guarantee Holder and the Tranche B
Lenders are not or will not be deemed to be resident, domiciled, carrying on
business or subject to taxation in Finland by reason only of receipt of any
payments due from Finnvera under the Amended Guarantee and it is not necessary
for the Administrative Agent and Guarantee Holder and the Tranche B Lenders to
be licensed, resident, domiciled or carrying on business or subject to taxation
in Finland in order to enforce the Amended Guarantee and receive payments due
under the Amended Guarantee; and



(xii)  
Immnunity Finnvera is subject to civil and commercial law with respect to its
obligations under the Amended Guarantee and the entry into and exercise of
rights and performance of obligations under the Amended Guarantee by Finnvera
constitute private and commercial acts for private and commercial purposes.
Subject to provisions of the Restructuring of Companies Act (47/1993, as
amended) and its effects on execution, in any proceedings taken in Finland,
Finnvera, or the Republic of Finland (should Finnvera not be able to honour its
obligations or commitments under the Amended Guarantee), will not be entitled to
claim for itself or any of its assets immunity from suit, execution, attachment
or other legal process.



The opinions presented above are, however, subject to the following
qualifications:


(a)  
in order for Finnvera to be obliged to make payment of any claim(s) arising
under   the Amended Guarantee it will be necessary for (a) the terms and
conditions of the Amended Credit Agreement to be in form and substance
acceptable to Finnvera, and (b) the conditions, on the basis of which the
Amended Guarantee has been entered into, to be duly performed and observed by
the Administrative Agent and Guarantee Holder and the Tranche B lenders as
specified in the Amended Guarantee and RCCL has agreed to the undertakings, as
specified in the Amended Guarantee;



(b)  
under Finnish Law, a creditor must notify the guarantor of the debtor’s default
no later than one (1) month after the default and in case the aforesaid notice
is made later than that, the guarantor is only liable for such interest, penalty
interest or other time based compensation that has accrued after the notice was
issued or sent, provided, however, that in case the creditor is able to prove
that the guarantor had otherwise become aware of the default, the guarantor is
liable for the said compensation from the moment it received information on the
default;



(c)  
in addition to point (b) above, the General Conditions contain a special
prescription period of sixty (60) days from the respective due dates for filing
a claim against Finnvera;


 
 

--------------------------------------------------------------------------------

 


HANNES SNELLMAN
5 (6)



(d)  
under Finnish Law, the enforcement of the guaranteed obligations may be subject
to the general limitation period being three (3) years from the respective due
dates of the relevant payments under the guaranteed obligations and ten (10)
years from the date of the guarantee, subject to that a period of limitation can
be interrupted by the creditor reminding the guarantor of its obligations, such
interruption being free in form, and that any payment under the guarantee in
relation to the guaranteed obligations also shall be deemed to interrupt a
period of limitation. Upon such interruption, a new limitation period of equal
length commences;



(e)  
under Finnish law and legal practice, the illegality, invalidity or
unenforceability of or any similar defect in any provision of the guaranteed
obligations or the alteration, amendment or supplement of any condition agreed
therein, including the granting of any time or other indulgence, the release of
any security or other debtor or guarantee or the waiver of any right or
obligation of the debtor under the guaranteed obligations without a consent of
the guarantor or the absence of any enforcement may affect the validity of the
guarantor’s obligations under the guarantee;



(f)  
under Finnish law it is required that in connection with the bankruptcy,
reorganisation or winding-up or other moratorium or insolvency proceeding of the
debtor, the creditor has to file its claim against the debtor within a certain
time limit, and failing this, the guarantor shall be free from any liability
under the guarantee to the extent the creditor could have recovered by filing
its claim;



(g)  
the terms and conditions of the Amended Guarantee are subject to the Finnish
bankruptcy, moratorium, reorganization, insolvency and other laws affecting
creditors’ rights generally and may pursuant to the Finnish Act on Contracts
(statute 228/1929, as amended) be modified or set aside if adjudged to be
unreasonable and may also be subject to limitation of action by effluxion of
time;



(h)  
enforceability of the Amended Guarantee and the obligations therein contained
may be limited by general principles of equity and the courts of Finland have
discretionary powers to modify or set aside the terms of any commercial
agreement if adjudged to be unreasonable under equitable rights which such
courts have; in particular, equitable remedies (such as an order for a specific
performance or an injunction) are discretionary remedies and may not be
available under Finnish law where damages are considered to be an adequate
remedy;



(i)  
the term “enforceable”, where used herein, means that the obligations assumed by
the relevant party under the relevant document are of a type which Finnish law
and the courts of Finland generally enforces or recognises; however, enforcement
before the courts of  Finland will in any event be subject to the remedies
available in such courts (some of which may be discretionary in nature) and to
the availability of defence such as set-off, abatement, counterclaim and force
majeure;



(j)  
any person who is not party to any agreement may not be able to enforce
any   provisions of that agreement which are expressed to be for the benefit of
that person;



(k)  
the responsibility of Finland under the Amended Guarantee is limited to the
total amounts of export credit guarantees set forth in the Finnish Act on the
State’s Export Credit Guarantees (422/2001, as amended);



(l)  
Finnish courts may require that documents drawn up in English or any other
language than Finnish or Swedish, and presented to the court shall be translated
into Finnish or Swedish; and


 
 

--------------------------------------------------------------------------------

 


HANNES SNELLMAN
6 (6)



(m)  
the files in respect of Finnvera maintained by the Trade Register of the
National Board of Patents and Registrations in Helinski and by the Insolvency
Register may not be up to date and, in particular, documents required to be
filed with the Trade Registeror the Insolvency Register may not be filed
immediately or may not be available for immediate inspection. However, after due
enquiry from the Trade Register and the Insolvency Register, we are not aware of
any of such documents.



We do not express any opinion as to any matter governed by any law other than
the laws of Finland as currently in force and we have assumed that there is
nothing in any other law that affects this opinion. This opinion shall be
construed in accordance with Finnish law. This opinion is given solely in
connection with the Amended Guarantee for the information of BNP Paribas, Nordea
Bank Finland Plc and Skandinaviska Enskilda Banken AB (publ) and may not be
relied upon for any other purpose or by any other person except successors and
permitted assigns (as defined in the Amended Credit Agreement) of BNP Paribas,
Nordea Bank Finland Plc and Skandinaviska Enskilda Banken AB (publ).


Yours faithfully,


HANNES SNELLMAN ATTORNEYS LTD
 
/s/ Henrik Mattson
/s/ Markus Bremer
Henrik Mattson
Markus Bremer
Partner
Partner



 


 

 
 

--------------------------------------------------------------------------------

 

 
 
Appendix I
to Amendment No. 4 to the Credit Agreement
 


 


 


 


 
$840,000,000 and 159,429,092 Euro
 
AMENDED AND RESTATED CREDIT AGREEMENT,
 
dated as of May 7, 2009
 
amended and restated as of March 26, 2012
 
among
 
ROYAL CARIBBEAN CRUISES LTD.,
as the Borrower,
 
and
 
BNP PARIBAS
NORDEA BANK FINLAND PLC, acting through its New York Branch
and
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)
as Mandated Lead Arrangers and Bookrunners
 
and
 
BNP PARIBAS
as Administrative Agent
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



   
PAGE
  ARTICLE I         DEFINITIONS AND ACCOUNTING TERMS      
SECTION  1.1.
Defined Terms
1
SECTION  1.2.
Use of Defined Terms
13
SECTION  1.3.
Cross-References
13
SECTION  1.4.
Accounting and Financial Determinations
13
     
ARTICLE II
     
COMMITMENTS, BORROWING PROCEDURES
     
SECTION  2.1.
Commitments
13
SECTION  2.2.
[Intentionally omitted]
15
SECTION  2.3.
[Intentionally omitted]
15
SECTION  2.4.
Funding
15
SECTION  2.5.
Evidence of Debt
15
     
ARTICLE III
     
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     
SECTION  3.1.
Repayments and Prepayments
15
SECTION  3.2.
Interest Provisions
17
SECTION  3.3.
[Intentionally omitted]
18
SECTION  3.4.
Finnvera Guarantee Premiums
18
SECTION  3.5.
Residual Risk Guarantee Premiums
19
SECTION  3.6.
Residual Risk Guarantee Cash Collateral
19
SECTION  3.7.
[Intentionally omitted]
21
     




 
i 

--------------------------------------------------------------------------------

 


ARTICLE IV
     
CERTAIN APPLICABLE FLOATING RATE AND OTHER PROVISIONS
     
SECTION  4.1.
Applicable Floating Rate Lending Unlawful
21
SECTION  4.2.
Deposits Unavailable
21
SECTION  4.3.
Increased Floating Rate Loan Costs, etc.
22
SECTION  4.4.
Funding Losses
23
SECTION  4.5.
Increased Capital Costs
24
SECTION  4.6.
Taxes
25
SECTION  4.7.
Reserve Costs
27
SECTION  4.8.
Replacement Lenders, etc.
27
SECTION  4.9.
Payments, Computations, etc.
28
SECTION  4.10.
Sharing of Payments
29
SECTION  4.11.
Setoff
29
SECTION  4.12.
Use of Proceeds
29
     
ARTICLE V
     
CONDITIONS TO BORROWING
     
SECTION  5.1.
Advance of the Loan
30
SECTION  5.2.
Conditions to Effectiveness
30
     
ARTICLE VI
     
REPRESENTATIONS AND WARRANTIES
     
SECTION  6.1.
Organization, etc.
30
SECTION  6.2.
Due Authorization, Non-Contravention, etc.
30
SECTION  6.3.
Government Approval, Regulation, etc.
31
SECTION  6.4.
Compliance with Environmental Laws
31
SECTION  6.5.
Validity, etc.
31




 
ii 

--------------------------------------------------------------------------------

 


SECTION  6.6.
Financial Information
31
SECTION  6.7.
No Default or Prepayment Event
31
SECTION  6.8.
Litigation
31
SECTION  6.9.
Vessels
31
SECTION  6.10.
Subsidiaries
32
SECTION  6.11.
Obligations rank pari passu
32
SECTION  6.12.
Withholding, etc.
32
SECTION  6.13.
No Filing, etc. Required
32
SECTION  6.14.
No Immunity
32
SECTION  6.15.
Pension Plans
32
SECTION  6.16.
Investment Company Act
33
SECTION  6.17.
Regulation U
33
SECTION  6.18.
Accuracy of Information
33
     
ARTICLE VII
     
COVENANTS
     
SECTION  7.1.
Affirmative Covenants
33
SECTION  7.2.
Negative Covenants
36
     
ARTICLE VIII
     
EVENTS OF DEFAULT
     
SECTION  8.1.
Listing of Events of Default
41
SECTION  8.2.
Action if Bankruptcy
43
SECTION  8.3.
Action if Other Event of Default
43
     
ARTICLE IX
     
PREPAYMENT EVENTS
     
SECTION  9.1.
Listing of Prepayment Events
44




 
iii 

--------------------------------------------------------------------------------

 
 
SECTION  9.2.
Mandatory Prepayment
46
     
ARTICLE X
     
[INTENTIONALLY OMITTED]
     
ARTICLE XI
     
THE ADMINISTRATIVE AGENT
     
SECTION  11.1.
Actions
46
SECTION  11.2.
[Intentionally omitted.]
47
SECTION  11.3.
Exculpation
47
SECTION  11.4.
Successor
47
SECTION  11.5.
Loans by the Administrative Agent
48
SECTION  11.6.
Credit Decisions
48
SECTION  11.7.
Copies, etc.
49
SECTION  11.8.
Agency Fee
49
     
ARTICLE XII
     
MISCELLANEOUS PROVISIONS
     
SECTION  12.1.
Waivers, Amendments, etc.
49
SECTION  12.2.
Notices
50
SECTION  12.3.
Payment of Costs and Expenses
51
SECTION  12.4.
Indemnification
51
SECTION  12.5.
Survival
53
SECTION  12.6.
Severability
53
SECTION  12.7.
Headings
53
SECTION  12.8.
Execution in Counterparts, Effectiveness, etc.
53
SECTION  12.9.
Governing Law
53
SECTION  12.10.
Successors and Assigns
53




 
iv 

--------------------------------------------------------------------------------

 


SECTION  12.11.
Sale and Transfer of Loans; Participations in Loans
54
SECTION  12.12.
Other Transactions
56
SECTION  12.13.
Forum Selection and Consent to Jurisdiction
56
SECTION  12.14.
Process Agent
56
SECTION  12.15.
Judgment
57
SECTION  12.16.
Waiver of Jury Trial
57






 
v 

--------------------------------------------------------------------------------

 


SCHEDULES
                     
SCHEDULE I
-
Disclosure Schedule
     
SCHEDULE II
-
Repayment Schedule
                 
EXHIBITS
                     
Exhibit A
-
Form of Note
     
Exhibit B
-
[Intentionally omitted]
     
Exhibit C
-
[Intentionally omitted]
     
Exhibit D
-
[Intentionally omitted]
     
Exhibit E
-
Form of Lender Assignment Agreement


 
vi 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 7, 2009 as amended
and restated as of March 26, 2012, is among ROYAL CARIBBEAN CRUISES LTD., a
Liberian corporation (the “Borrower”), the various financial institutions as are
or shall become parties hereto (collectively, the “Lenders”) and BNP PARIBAS
(“BNPP”), as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders.
 
W I T N E S S E T H:
 
WHEREAS, the Lenders made available to Oasis of the Seas Inc., a Liberian
corporation (the “Original Borrower”), upon the terms and conditions in the
Credit Agreement dated as of May 7, 2009, as amended and restated as of October
9, 2009, as further amended, among the Original Borrower, the Borrower (in its
capacity as Guarantor), the Lenders and the Administrative Agent (the “Original
Credit Agreement”), a loan facility to finance up to 80% of the contract price
(including change orders) (the “Contract Price”) of the passenger cruise ship to
be named “Oasis of the Seas” with the Builder’s Hull No. #1363 (the “Purchased
Vessel”) built by STX Finland Cruise Oy (formerly known as Aker Yards Oy),
Turku, Finland (the “Builder”);
 
WHEREAS, the proceeds of such loan facility were provided to the Original
Borrower two (2) Business Days prior to the delivery of the Purchased Vessel for
the purpose of paying a portion of the Contract Price;
 
WHEREAS, pursuant to the Assignment and Amendment to Credit Agreement (the
“Assignment and Amendment”), the Original Borrower assigned to the Borrower all
of its rights under the Original Credit Agreement, and the Borrower assumed all
of the Original Borrower’s obligations under the Original Credit Agreement;
 
WHEREAS, pursuant to the Assignment and Amendment, the Borrower was released
from its obligations as “Guarantor” under the Original Credit Agreement;
 
WHEREAS, pursuant to the Assignment and Amendment, and upon satisfaction of the
conditions set forth therein, the Original Credit Agreement is being amended and
restated in the form of this Agreement.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
 
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
 


 
 

--------------------------------------------------------------------------------

 


“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 11.4.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
 
“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Original Effective Date, as amended prior to the Restatement Effective Date,
and amended and restated on the Restatement Effective Date and as thereafter
from time to time amended, supplemented, amended and restated, or otherwise
modified and in effect on such date.
 
“Applicable Floating Rate” means, with respect to Loans denominated in Euro, the
EURIBO Rate, and with respect to Loans denominated in Dollars, the LIBO Rate.
 
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
 
“Applicable Margin” means (i) in respect of the Tranche B Loans denominated in
Dollars, 2.10% per annum and (ii) in respect of the Tranche B Loans denominated
in Euro, 1.58% per annum.
 
“Applicable Premium Rate” means, as of any date of payment of premiums on the
Finnvera Guarantee by the Borrower, the percentage per annum set forth below
opposite the Senior Debt Rating on such date provided by S&P and Moody’s:
 
Senior Debt Rating
 
Applicable Premium Rate
 
(S&P)
(Moody’s)
       
BBB or higher
Baa2 or higher
0.77%
BBB-
Baa3
1.01%
BB+
Ba1
1.48%
BB
Ba2
1.96%
BB-
Ba3
2.49%
B+ or lower
B1 or lower
2.97%



“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
 
“Assignee Lender” is defined in Section 12.11.1.
 


 
2 

--------------------------------------------------------------------------------

 


“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents to which it is a party and whose signatures and
incumbency shall have been certified to the Administrative Agent by the
Secretary or an Assistant Secretary of the Borrower.
 
“BNPP” is defined in the preamble.
 
“Borrower” is defined in the preamble.
 
“Borrowing” means either Tranche A Loans or Tranche B Loans.
 
“Breakage Costs” means the amount (if any) by which (i) the sum of the present
value, discounted at the Reinvestment Rate, of each interest payment that each
Tranche A Lender would have received on its share of any amount of Tranche A
Loans that are prepaid for the period from the date of receipt of any such
prepayment until the Stated Maturity Date of such Tranche A Loans, had the
principal amount of such prepayment been repaid in accordance with the repayment
schedule as set forth in Schedule II with respect to such Tranche A Loans
exceeds (ii) the present value, discounted at the Reinvestment Rate, of the
amount that such Tranche A Lender would be able to obtain by investing an amount
equal to the aggregate principal amount of such prepayment in an instrument
guaranteed by Finnvera plc or the Republic of Finland for a period from the date
of such prepayment and until the Stated Maturity Date of such Tranche A Loans.
 
“Builder” is defined in the first recital.
 
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City
or Paris or London or Helsinki, and if the applicable Business Day relates to
the Loans, an Interest Period, prepayment or conversion, on which dealings are
carried on in the London interbank market and banks are open for business in
London and on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open.
 
“Capital Lease Obligations” means obligations of any Person or any Subsidiary of
such Person under any leasing or similar arrangement which, in accordance with
GAAP, would be classified as capitalized leases.
 
“Capitalization ” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.
 
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
 


 
3 

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commitment” means, relative to any Lender, such Lender’s obligation to make a
Tranche A Loan or a Tranche B Loan in a specified currency pursuant to Section
2.1.1 of the Original Credit Agreement.
 
“Communications” is defined in Section 12.2(b).
 
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Deposit Account” is defined in Section 3.6(a).
 
“Determination Notice” is defined in Section 4.2.
 
“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Eligible Assignee” means (i) Finnvera, (ii) any reinsurer of Finnvera but only
to the extent guarantee payments have been made under the Finnvera Guarantee and
reimbursed by such reinsurer and (iii) any financial institution acceptable to
Finnvera.  A financial institution shall be deemed acceptable to Finnvera in the
event such financial institution (1) is rated at least BBB- by S&P or Baa3 by
Moody’s or, if rated by both S&P and Moody’s, at least BBB- by S&P and Baa3 by
Moody’s and (2) is located in a high income OECD member country (as defined from
time to time by the World Bank) and there is, and such institution is subject
to, sufficient public supervision in its home country.
 
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
 
“Equivalent” (i) in Dollars of Euro on any date, means 1.3172 Dollars for each
Euro and (ii) in Euro of Dollars on any date, means Euro 0.759186152 for each
Dollar.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to
 


 
4 

--------------------------------------------------------------------------------

 


time and as referred to in the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.
 
“EURIBO Rate” means, relative to any Interest Period for a Loan denominated in
Euro, the rate per annum of the offered quotation for deposits in Euro for
delivery on the first day of such Interest Period and for the duration thereof
which is equal to the Screen Rate at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period, provided that:
 
(a) subject to Section 3.2.5, if there is no Screen Rate with respect to Euro at
the relevant time, the EURIBO Rate shall be the rate per annum certified by the
Administrative Agent to be the average of the rates quoted by the Reference
Lenders as the rate at which each of the Reference Lenders was (or would have
been) offered deposits of Euro by prime banks in the London interbank
eurocurrency market in an amount approximately equal to the amount of such Loan
and for a period approximately equal to such Interest Period; and
 
(b) for the purposes of determining the post-maturity rate of interest under
Section 3.2.3, the EURIBO Rate shall be determined by reference to deposits on
an overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders.
 
“Event of Default” is defined in Section 8.1.
 
“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with the Bareboat Charterparty with respect to the vessel BRILLIANCE
OF THE SEAS dated July 5, 2002 between Halifax Leasing (September) Limited and
RCL (UK) LTD, and the replacement, extension, renewal or amendment of the
foregoing without increase in the amount or change in any direct or contingent
obligor of such obligations.
 
“Existing Group” means the following Persons:  (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
 
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Restatement Effective Date.
 
“FEC” means Finnish Export Credit Ltd., which is a Finnish ultimately
state-owned limited liability company.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 


 
5 

--------------------------------------------------------------------------------

 


“Finnvera” means Finnvera plc, a Finnish limited liability company established
by law and operating as the official export credit agency in Finland.
 
“Finnvera Commitment Letter” means the amended and restated commitment letter
for Buyer Credit Guarantee BC 169-05, dated April 8, 2009 among Finnvera and the
Borrower.
 
“Finnvera Guarantee” means the Buyer Credit Guarantee Agreement BC 169-05,
entered into on May 7, 2009, between Finnvera and the Administrative Agent, as
amended from time to time in accordance with the terms hereof and thereof.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means, with respect to any Person, any annual fiscal reporting
period of such Person.
 
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
 
(a) net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower’s consolidated statement of cash flow for
such period, to
 
(b) the sum of:
 
                 (i) dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus
 
                (ii) scheduled payments of principal of all debt less New
Financings (determined in accordance with GAAP, but in any event including
Capitalized Lease Liabilities) of the Borrower and its Subsidiaries for such
period.
 
“Fixed Rate” means 5.41% per annum.
 
“Floating Rate”, with respect to any Tranche B Loan, means interest equal to the
sum of the Applicable Floating Rate plus the Floating Rate Applicable Margin.
 
“Floating Rate Applicable Margin” means either the rate of interest set forth in
clause (i) or (ii) of the definition of “Applicable Margin”, as applicable.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“GAAP” is defined in Section 1.4.
 
“Government-related Obligations” means obligations of any Person or any
Subsidiary of such Person under, or Indebtedness incurred by such Person or any
Subsidiary of such Person to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction
 


 
6 

--------------------------------------------------------------------------------

 


that must be complied with to enable such Person and its Subsidiaries to
continue their business in such Applicable Jurisdiction, excluding, in any
event, any taxes imposed on such Person or any Subsidiary of such Person.
 
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
 
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed by such Person; (g)
obligations of such Person in respect of surety bonds and similar obligations;
and (h) liabilities arising under Hedging Instruments.
 
“Indemnified Liabilities ” is defined in Section 12.4.
 
“Indemnified Parties ” is defined in Section 12.4.
 
“Interest Payment Date” means any date on which interest is payable with respect
to Loans pursuant to clause (c) of Section 3.2.4.
 
“Interest Period” means, relative to any Loan, (i) the period beginning on (and
including) the Original Closing Date and ending on (but excluding) the day which
numerically corresponds to such date six months thereafter or, if such month has
no numerically corresponding day, on the last Business Day of such month and
(ii) for each period subsequent to the period described in clause (i) hereof,
the period beginning on (and including) the day on which the previous period
ended and ending on (but excluding) the day which numerically corresponds to
such date six months thereafter or, if such month has no numerically
corresponding day, on the last Business Day of such month; provided that if any
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next following Business Day (unless such next
following Business Day is the first Business Day of a calendar month, in which
case such Interest Period shall end on the Business Day next preceding the first
Business Day of such calendar month).
 


 
7 

--------------------------------------------------------------------------------

 


“Investment” means, relative to any Person,
 
(a) any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and
 
(b) any ownership or similar interest held by such Person in any other Person.
 
“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit E.
 
“Lenders” is defined in the preamble.
 
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Administrative Agent,
whether or not outside the United States, which shall be making or maintaining
the Loan of such Lender hereunder.
 
“LIBO Rate” means, relative to any Interest Period for a Loan denominated in
Dollars, the rate per annum of the offered quotation for deposits in Dollars for
delivery on the first day of such Interest Period and for the duration thereof
which is equal to the Screen Rate at or about 11:00 a.m. (London time) two
Business Days before the commencement of such Interest Period; provided that:
 
(a) subject to Section 3.2.5, if there is no Screen Rate at the relevant time,
the LIBO Rate shall be the rate per annum certified by the Administrative Agent
to be the average of the rates quoted by the Reference Lenders as the rate at
which each of the Reference Lenders was (or would have been) offered deposits of
Dollars by prime banks in the London interbank eurocurrency market in an amount
approximately equal to the amount of such Loan and for a period approximately
equal to such Interest Period; and
 
(b) for the purposes of determining the post-maturity rate of interest under
Section 3.2.3, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loans” is defined in Section 2.1.
 
“Loan Documents” means this Agreement, the Notes, if any, the Finnvera
Guarantee, the Residual Risk Guarantee and the Assignment and Amendment.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and
 


 
8 

--------------------------------------------------------------------------------

 


remedies of the Administrative Agent or any Lender under or in connection with
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents to which it is a party.
 
“Material Litigation” is defined in Section 6.8.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);
 
(a) all cash on hand of the Borrower and its Subsidiaries; plus
 
(b) all Cash Equivalents.
 
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
 
“New Financings” means proceeds from:
 
(a) borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under any revolving credit facilities, and
 
(b) the issuance and sale of equity securities.
 
“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.5 in substantially the form of
Exhibit A hereto (as such promissory note may be amended, endorsed or otherwise
modified from time to time), evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the outstanding Loan made by such Lender,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.
 
“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with this Agreement, the Notes and the other Loan
Documents.
 
“Organic Document” means, relative to any Person, its certificate of
incorporation and its by-laws or similar organizational documents.
 
“Original Closing Date” means the date on which the Loans were advanced, which
date is October 26, 2009.
 
“Original Credit Agreement” is defined in the first recital.
 
“Original Effective Date” means May 15, 2009.
 
“Participant” is defined in Section 12.11.2.
 


 
9 

--------------------------------------------------------------------------------

 


“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
corporation, trade or business that is, along with the Borrower, a member of a
Controlled Group, may have liability, including any liability by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.
 
“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
 
“Platform” is defined in Section 12.2(b)(1).
 
“Prepayment Event” is defined in Section 9.1.
 
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
 
“Primary Currency” is defined in Section 12.15.
 
“Purchased Vessel” is defined in the first recital.
 
“Reference Lenders” means BNPP, London Office, Nordea Bank Finland plc, London
Branch and Skandinaviska Enskilda Banken AB (publ), Stockholm Office, and
includes each replacement Reference Lender appointed by the Administrative Agent
pursuant to Section 3.2.5.
 
“Reinvestment Rate” means a rate equal to the sum of (x) the estimated funding
cost in Dollars for the Republic of Finland for an amount equal to the aggregate
amount of Tranche A Loans that are prepaid for the period from the date of
receipt of any such prepayment to the Stated Maturity Date of the Tranche A
Loans, as derived by the Finnish State Treasury and (y) 0.90%.
 
“Required Lenders” means, at any time, Lenders that, in the aggregate, hold at
least 66 2/3% of the aggregate unpaid principal amount (based on the Equivalent
in Dollars with respect to any portion of the Loans that are denominated in
Euro) of the Loans outstanding at such time.
 
“Residual Risk Guarantee” means a guarantee, governed by Finnish law, of the
Residual Risk Guarantee Amount, accrued and unpaid interest in respect of the
Tranche A Loans (including default interest) and the costs to Finnvera of
enforcing its rights under the Loan Documents, made by the Tranche B Lenders
severally, and ratably according to their respective Tranche B Commitment
Amounts (determined using the Equivalent in Dollars of any portion of the
Tranche B Commitment Amount that is denominated in Euro) in favor of Finnvera.
 
“Residual Risk Guarantee Amount” means, as of any date, 5% of the aggregate
principal amount of the Tranche A Loans outstanding on such date.
 
“Restatement Effective Date” means the date on which all of the conditions to
the effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of this Agreement, which are set forth in Section 3 of the
Assignment and Amendment, are satisfied, which date is March 26, 2012.
 


 
10 

--------------------------------------------------------------------------------

 


“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“Screen Rate” means the percentage rate per annum for the relevant period which
appears, in the case of a LIBO Rate, on the LIBOR01 Page and, in the case of a
EURIBO Rate, on the EURIBOR01 Page, in each case, of the Reuters Monitor Money
Rates Service.
 
“Secondary Currency” is defined in Section 12.15.
 
“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for its long term senior unsecured, non-credit enhanced debt as
given by Moody’s and S&P or (b) in the event the Borrower receives an actual
unsecured senior debt rating (apart from an implied rating) from Moody’s and/or
S&P, such actual rating or ratings, as the case may be (and in such case the
Senior Debt Rating shall not be determined by reference to any implied senior
debt rating from either agency).  Each change in the Senior Debt Rating shall be
effective as of the date of such change.  For purposes of the foregoing:
 
(a) if at any time the Senior Debt Rating provided by Moody’s differs from the
Senior Debt Rating provided by S&P by one level, the Applicable Premium Rate
shall be the percentage per annum set forth opposite the higher of such two
Senior Debt Ratings;
 
(b) if at any time the Senior Debt Rating provided by Moody’s differs from the
Senior Debt Rating provided by S&P by more than one level, the Applicable
Premium Rate shall be the percentage per annum set forth opposite the rating one
level below the higher of such two Senior Debt Ratings;
 
(c) if at any time a Senior Debt Rating is provided by one of but not both
Moody’s and S&P, the Applicable Premium Rate shall be determined by reference to
the Senior Debt Rating provided by the agency which gives such rating; and
 
(d) if at any time no Senior Debt Rating is provided by Moody’s and no Senior
Debt Rating is provided by S&P, the Applicable Premium Rate shall be the
percentage per annum set forth opposite the Senior Debt Ratings of B+ or lower
and B1 or lower unless (i) within 21 days of being notified by the
Administrative Agent that both Moody’s and S&P have ceased to give a Senior Debt
Rating, the Borrower has obtained from at least one of such agencies a private
implied rating for its senior debt or (ii) having failed to obtain such private
rating within such 21-day period, the Borrower and Finnvera shall have agreed
within a further 15-day period (during which period the Borrower and Finnvera
shall consult in good faith to find an alternative method of providing an
implied rating of the Borrower’s senior debt) on an alternative rating method,
which agreed alternative shall be notified to the Administrative Agent and apply
for the purposes of this Agreement.
 
“Stated Maturity Date” means, relative to any Loan, the twelfth anniversary of
the Closing Date applicable to such Loan.
 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting
 


 
11 

--------------------------------------------------------------------------------

 


(directly or indirectly) from a change after the Original Effective Date in GAAP
or in the interpretation thereof shall be disregarded in the computation of
Stockholders’ Equity such that the amount of any reduction thereof resulting
from such change shall be added back to Stockholders’ Equity.
 
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
 
“Supplemental Agreement” means the Supplemental Agreement, dated as of October
9, 2009, among the Tranche A Lenders, the Administrative Agent and FEC.
 
“Taxes” is defined in Section 4.6.
 
“Tranche A Commitment” means, with respect to any Tranche A Lender, the amount
set forth opposite such Lender’s name on the signature pages hereto as such
amount may be reduced from time to time in accordance with the terms of this
Agreement.
 
“Tranche A Lenders” means the Lenders identified as Tranche A Lenders on the
signature pages hereof and their respective successors and permitted assigns.
 
“Tranche A Loan” is defined in Section 2.1.
 
“Tranche B Commitment” means, with respect to any Tranche B Lender, the amount
set forth opposite such Lender’s name on the signature pages hereto as such
amount may be reduced from time to time in accordance with the terms of this
Agreement.
 
“Tranche B Commitment Amount” means, on any date, the sum of $420,000,000 and
Euro 159,429,092 (it being understood that the Commitments of Nordea Bank
Finland plc, New York Branch, and Skandinaviska Enskilda Banken AB (publ) are
denominated in Dollars and the Commitment of BNPP is denominated in Euro).
 
“Tranche B Lenders” means the Lenders identified as Tranche B Lenders on the
signature pages hereof and their respective successors and permitted assigns.
 
“Tranche B Loan” is defined in Section 2.1.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
 
“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members
 


 
12 

--------------------------------------------------------------------------------

 


of the Board of Directors of the Borrower (other than voting power upon the
occurrence of a stated contingency, such as the failure to pay dividends).
 
SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Disclosure Schedule
and in each Note, notice and other communication delivered from time to time in
connection with this Agreement or the other Loan Documents.
 
SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
SECTION 1.4. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if the Borrower elects to apply or is
required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided, further,
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the date of the financial statements referred to in Section 6.6,
there is a change in the manner of determining any of the items referred to
herein that are to be determined by reference to GAAP, and the effect of such
change would (in the reasonable opinion of the Borrower or the Administrative
Agent) be such as to affect the basis or efficacy of the covenants contained in
Section 7.2.4 in ascertaining the financial condition of the Borrower or the
consolidated financial condition of the Borrower and its Subsidiaries and the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate such change occurring after the
date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
ARTICLE II
 
COMMITMENTS, BORROWING PROCEDURES
 
SECTION 2.1. Commitments.  On the terms and subject to the conditions of the
Original Credit Agreement (including Article V), each Tranche A Lender severally
made a loan (relative
 


 
13 

--------------------------------------------------------------------------------

 


to such Lender, its “Tranche A Loan”) to the Borrower equal to such Lender’s
Tranche A Commitment and each Tranche B Lender severally made a loan (relative
to such Lender, its “Tranche B Loan”, the Tranche A Loans and Tranche B Loans
are, collectively, the “Loans”) to the Borrower equal to such Lender’s Tranche B
Commitment.  Any amount of the Loans that is prepaid or repaid may not be
reborrowed.
 
SECTION 2.1.1. [Intentionally omitted.]
 
SECTION 2.1.2. [Intentionally omitted.]
 
SECTION 2.1.3. Finnvera Guarantee.
 
(a)  Separate Agreement.  The Borrower agrees and acknowledges that the Finnvera
Guarantee is a separate arrangement from this Agreement and the Borrower shall
not have any right or recourse against any Lender or the Administrative Agent in
respect of or arising by reason of any payment made by Finnvera to any Lender or
the Administrative Agent pursuant to the Finnvera Guarantee.
 
(b)   Obligations.  The Borrower acknowledges that its liability to pay in full
any sum under this Agreement is totally independent from and in no way
conditional upon performance by the Builder of its obligations under the
construction contract for the Purchased Vessel or under any agreement related
thereto and shall not be affected in any way by any claim which the Borrower may
have or may consider that it has against the Builder.
 
(c)  Authorization to Act on Instructions.  The Borrower agrees that the
Administrative Agent may act on the instructions of Finnvera in relation to this
Agreement; provided that such instructions shall otherwise be in accordance
with, and as contemplated by, this Agreement and the Administrative Agent shall
remain responsible for such actions to the extent contemplated by Article XI and
Section 12.4.
 
(d)  No Claims against the Administrative Agent.  The Borrower agrees that in
case of any payment to the Lenders or the Administrative Agent pursuant to the
Finnvera Guarantee, Finnvera shall, in addition to any other rights which it may
have under the Finnvera Guarantee or otherwise, have full rights of subrogation
against the Borrower and the Borrower shall not have any claims whatsoever in
respect of any loss, damage or expense suffered or incurred by it against the
Administrative Agent as a result of such payment by Finnvera.
 
(e)  Amendments to Finnvera Guarantee.  The Administrative Agent agrees that it
shall not agree to any amendment, waiver or other modification of the Finnvera
Guarantee unless the Required Lenders (which, for this purpose, shall include
the Tranche A Lenders) have approved such action in writing and that, so long as
the Loans have not been accelerated in accordance with Article VIII or required
to be prepaid in accordance with Article IX, the Administrative Agent shall not
agree to any amendment, waiver or other modification of the Finnvera Guarantee
unless the Borrower has approved such action in writing, provided that even if
the Loans have been accelerated in accordance with Article VIII or required to
be prepaid in accordance with Article IX, no amendment, waiver or other
modification of the Finnvera Guarantee may, directly or indirectly, adversely
affect the Borrower unless the Borrower has approved such action in writing.
 


 
14 

--------------------------------------------------------------------------------

 


SECTION 2.2. [Intentionally omitted].
 
SECTION 2.3. [Intentionally omitted].
 
SECTION 2.4. Funding.  Each Lender may, if it so elects, fulfill its obligation
to make or continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such Loan; provided that such Loan shall nonetheless be deemed to
have been made and to be held by such Lender, and the obligation of the Borrower
to repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility.
 
SECTION 2.5. Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from the Loan owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Loans.  The Borrower
agrees that upon notice by any Lender to the Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loan owing to such Lender, the Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount equal to the principal amount of the Loan
owing to such Lender.
 
(b)           The Administrative Agent, acting for this purpose as agent for the
Borrower, shall maintain a register (the “Register”) which shall include
recordation of (i) the date and amount of each Borrowing made hereunder, (ii)
the terms of each Lender Assignment Agreement delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.
 
(c)            Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
SECTION 3.1. Repayments and Prepayments.  The Borrower shall repay each Loan in
twenty-four equal semi-annual installments on the last day of each Interest
Period with respect to such Loan, as set forth on Schedule II hereto.
 
In addition, the Borrower
 


 
15 

--------------------------------------------------------------------------------

 
 
    (a) may, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of the Loans; provided
that
 
     (i) any such prepayment shall be made pro rata among all Loans (determined
using the Equivalent in Dollars of any portion of the Loans that are denominated
in Euro) and applied in forward order of maturity, inverse order of maturity or
ratably among all remaining installments, as the Borrower shall designate to the
Administrative Agent; provided that at any time, the Borrower may prepay in full
the Tranche B Loans (without prepaying any Tranche A Loans) so long as such
Tranche B Loans have been substantially contemporaneously refinanced with loans
made by one or more Lenders or one or more Eligible Assignees that become party
to this Agreement as Lenders by execution of and delivery to the Borrower and
the Administrative Agent of (x) counterparts of this Agreement or (y) an
assignment in accordance with Section 12.11.1 (any such loans being “Tranche B
Loans” and having the identical terms as the Tranche B Loans so prepaid, other
than the rate of interest and tenor applicable to such loans, which rate of
interest and tenor shall be as agreed between the Borrower and such financial
institution, except that in no event shall the final maturity of such loans be
later than the twelfth anniversary of the Closing Date of the Tranche B Loans);
 
     (ii) other than as expressly provided in Section 3.1(a)(iii), all such
voluntary prepayments shall require at least five Business Days prior written
notice to the Administrative Agent;
 
    (iii) such voluntary prepayment shall require three Business Days prior
written notice to the Administrative Agent if such prepayment is to be made on
the last day of an Interest Period with respect to the Loans being so prepaid
and there is only one Interest Period applicable to all of the Loans; and
 
     (iv) all such voluntary partial prepayments shall be in an aggregate
minimum amount of $10,000,000 and a multiple of $1,000,000 (or, in the case of
the portion of the Loan denominated in Euro, the Equivalent in Euro) (or the
remaining amount of the Loans being prepaid); and
 
     (b) shall, on the last day of the Interest Period on or about the sixth
anniversary of the Original Closing Date, repay all or a portion of the Loans
made by any Tranche B Lender that has given notice not less than the date which
is six months plus five (5) Business Days prior to such anniversary date to the
Administrative Agent and the Borrower of its election to be repaid on such date,
specifying the amount of such Loans that are required to be repaid (it being
understood and agreed that each Tranche B Lender may elect to give such notice
in its sole discretion); provided that no such Loan (or portion thereof) shall
be required to be repaid pursuant to this Section 3.1(b) to the extent (x) such
Loan (or portion thereof) has been assigned in accordance with Section 4.8 or
(y) such Lender has agreed subsequently in writing not to be so repaid, in each
case, prior to such anniversary date.
 


 
16 

--------------------------------------------------------------------------------

 
 
    (c) shall, immediately upon any acceleration of the Stated Maturity Date of
any Loans pursuant to Section 8.2 or 8.3 or the mandatory repayment of the Loans
pursuant to Section 9.2, repay all Loans.
 
Each prepayment or repayment of any Loans made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4 and shall
be accompanied by accrued interest.
 
SECTION 3.2. Interest Provisions.  Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.
 
SECTION 3.2.1. Rates Payable by the Borrower.  (a)  The Borrower shall pay
interest on the Tranche A Loans at a rate per annum during each Interest Period
with respect to the Tranche A Loans equal to the Fixed Rate.
 
     (b) The Borrower shall pay interest on the Tranche B Loans at a rate per
annum during each Interest Period with respect to the Tranche B Loans equal to
the sum of the Applicable Floating Rate for such Interest Period plus the
Floating Rate Applicable Margin.
 
    (c) Each Loan shall bear interest from and including the first day of the
applicable Interest Period to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Loan.
 
     (d) All interest hereunder shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
 
SECTION 3.2.2. Rates Payable to the Lenders.  (a)  Upon receipt of the
applicable funds from the Borrower, the Administrative Agent shall pay interest
on the Tranche A Loans to the Tranche A Lenders at a rate per annum as set forth
in Section 3.2.1(a).
 
     (b) Upon receipt of the applicable funds from the Borrower, the
Administrative Agent shall pay interest on the Tranche B Loans to the Tranche B
Lenders at a rate per annum as set forth in Section 3.2.1(b) in the currency of
their respective Tranche B Commitment Amounts.
 
SECTION 3.2.3. Post-Maturity Rates.  After the date any principal amount of any
Loan is due and payable (whether on the maturity, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the
Administrative Agent to the Borrower (which certification shall be conclusive in
the absence of manifest error) to be equal to the sum of (a) the rate of
interest applicable to Loans at such time pursuant to Section 3.2.1 above plus
(b) 2% per annum.
 
SECTION 3.2.4. Payment Dates.  Interest accrued on each Loan shall be payable,
without duplication:
 


 
17 

--------------------------------------------------------------------------------

 
 
    (a) on the Stated Maturity Date therefor;
 
     (b) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan (but only on the principal so paid or
prepaid);
 
    (c) on the last day of each Interest Period with respect to such Loan; and
 
    (d) on any Loan the Stated Maturity Date of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.
 
Interest accrued on Loans or other monetary Obligations of the Borrower arising
under this Agreement or any Note after the date such amount is due and payable
(whether on maturity, upon acceleration or otherwise) shall be payable upon
demand of the Administrative Agent.
 
SECTION 3.2.5. Interest Rate Determination; Replacement Reference Lenders.  Each
Reference Lender agrees to furnish to the Administrative Agent timely
information for the purpose of determining the Applicable Floating Rate in the
event that no offered quotation appears on the relevant page of the Reuters
Monitor Money Rates Service and the Applicable Floating Rate is to be determined
by reference to quotations supplied by the Reference Lenders.  If any one or
more of the Reference Lenders shall fail to furnish in a timely manner such
information to the Administrative Agent for any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of the
information furnished by the remaining Reference Lenders (provided, that, if all
of the Reference Lenders other than the Administrative Agent fail to supply the
relevant quotations, the interest rate will be fixed by reference only to the
quotation obtained by the Administrative Agent in its capacity as a Reference
Lender).  If a Reference Lender ceases for any reason to be able and willing to
act as such, the Administrative Agent shall, at the direction of the Required
Lenders and after consultation with the Borrower and the Lenders, appoint a
replacement for such Reference Lender reasonably acceptable to the Borrower, and
such replaced Reference Lender shall cease to be a Reference Lender
hereunder.  The Administrative Agent shall furnish to the Borrower and to the
Lenders each determination of the Applicable Floating Rate made by reference to
quotations of interest rates furnished by Reference Lenders.
 
SECTION 3.3. [Intentionally omitted].
 
SECTION 3.4. Finnvera Guarantee Premiums.  The premiums on the Finnvera
Guarantee shall accrue and be payable in accordance with this Section 3.4.
 
    (a) The Borrower shall pay to the Administrative Agent, for the account of
and as agent for Finnvera, semi-annually in advance on the twentieth (20th)
Business Day preceding the first day of each Interest Period for each Tranche A
Loan an amount equal to the product of the Applicable Premium Rate as of the
immediately preceding Business Day and the outstanding principal amount of the
Tranche A Loans to be outstanding for such Interest Period in the currency of
such Tranche A Loans, after giving effect to any repayment scheduled to be paid
after such date but prior to the first day of such Interest Period, multiplied
by the actual number of days in such Interest Period, divided by 360, in the
currency of such Tranche A Loans.  The Administrative Agent shall pay the
premium on the Finnvera Guarantee received from the Borrower to Finnvera semi-
 


 
18 

--------------------------------------------------------------------------------

 


annually in advance on the Business Day immediately preceding the first day of
each Interest Period for such Loans.
 
     (b) The Borrower shall pay to the Administrative Agent, for the account of
and as agent for Finnvera, semi-annually in advance on the twentieth (20th)
Business Day preceding the first day of each Interest Period for each Tranche B
Loan an amount equal to the product of the Applicable Premium Rate as of the
immediately preceding Business Day and the outstanding principal amount of the
Tranche B Loans to be outstanding for such Interest Period in the currency of
such Tranche B Loans, after giving effect to any repayment scheduled to be paid
after such date but prior to the first day of such Interest Period, multiplied
by the actual number of days in such Interest Period, divided by 360, in the
currency of such Tranche B Loans.  The Administrative Agent shall pay the
premium on the Finnvera Guarantee received from the Borrower to Finnvera
semi-annually in advance on the Business Day immediately preceding the first day
of each Interest Period for such Loans.
 
    (c) At the direction of the Borrower, premiums on the Finnvera Guarantee
received by the Administrative Agent pursuant to this Section 3.4 shall be
placed by the Administrative Agent on demand or fixed rate deposit, as directed
by the Borrower, as soon as possible after receipt thereof and interest shall
accrue thereon at the London Interbank Bid Rate until such time as the
Administrative Agent pays such premiums to Finnvera.  The Administrative Agent
shall release interest earned pursuant to the immediately preceding sentence to
the Borrower on the first day of the relevant Interest Period.
 
SECTION 3.5. Residual Risk Guarantee Premiums.  The premiums on the Residual
Risk Guarantee shall accrue and be payable in accordance with this Section
3.5.  The Borrower shall pay to the Administrative Agent for the ratable account
of and as agent for the Tranche B Lenders semi-annually in arrears in Dollars on
the last day of each Interest Period for each Tranche A Loan an amount equal to
the product of 0.30% per annum and the daily outstanding principal amount of the
Tranche A Loan, multiplied by the actual number of days elapsed, divided by 360,
provided that, if any Tranche B Lender has elected to have all or a portion of
its Tranche B Loans repaid in accordance with Section 3.1(b) and the Borrower
has provided cash collateral to such Tranche B Lender as provided in Section
3.6, the premium for the Residual Risk Guarantee payable by the Borrower shall,
on and after the date on which any Tranche B Loans are repaid in accordance with
Section 3.1(b), be reduced by an amount equal to the product of (x) the premium
on the Residual Risk Guarantee calculated without giving effect to this proviso
and (y) a fraction the numerator of which is the principal amount of Tranche B
Loans so repaid and the denominator of which is the aggregate principal amount
of Tranche B Loans outstanding on the sixth (6th) anniversary of the Closing
Date with respect to the Tranche B Loans.  The Administrative Agent shall pay
the premium on the Residual Risk Guarantee received from the Borrower to the
Tranche B Lenders semi-annually in arrears on the last day of each Interest
Period with respect to the Tranche A Loans.
 
SECTION 3.6. Residual Risk Guarantee Cash Collateral.  (a)  If any Tranche B
Lender shall elect, in accordance with Section 3.1(b), to require all or a
portion of the Loans made by it to be repaid (and such Tranche B Lender’s
obligations under the Residual Risk Guarantee have not been assigned to a
replacement Lender acceptable to Finnvera or such Tranche B Lender is
 


 
19 

--------------------------------------------------------------------------------

 


no longer liable under the Residual Risk Guarantee), such Lender may make demand
upon the Borrower, and forthwith upon such demand the Borrower will, on or prior
to the date of such repayment and at the option of the Borrower, either (a)
pledge to such Lender in same day funds at such Lender’s office designated in
such demand, for deposit in an interest bearing cash collateral account to be
established in the name of the Borrower and maintained by such Lender, over
which such Lender shall have sole dominion and control, upon terms as may be
satisfactory to such Lender (a “Deposit Account”), an amount equal to such
Lender’s pro rata portion of the outstanding principal amount of the Residual
Risk Guarantee Amount or (b) make such other arrangements in respect of such
portion of the Residual Risk Guarantee Amount as shall be acceptable to such
Lender in its sole discretion (which may include a letter of credit issued by a
bank acceptable to such Lender in an amount and available to be drawn on terms
acceptable to such Lender).
 
     (b) Upon payment under the Residual Risk Guarantee by a Lender whose Loans
have been prepaid, in whole or in part, under Section 3.1(b), such Lender may,
to the extent such amount has not otherwise been reimbursed or paid by the
Borrower, apply funds on deposit in a Deposit Account to the extent permitted by
applicable law or draw on any letter of credit supplied in lieu thereof to
reimburse itself for payments made under the Residual Risk Guarantee.  To the
extent that the outstanding principal amount of the Residual Risk Guarantee
Amount attributable to a Lender is reduced from time to time (by scheduled
amortization, optional prepayment or otherwise), amounts on deposit in the
Deposit Account(s) of such Lender (or the amount available to be drawn under any
letter of credit supplied in lieu thereof) shall be reduced to an amount equal
to the outstanding principal amount of the Residual Risk Guarantee Amount
attributable to such Lender after giving effect to such reduction and such
excess shall promptly, but not later than five (5) Business Days after such
reduction, be paid to the Borrower.  After the Residual Risk Guarantee shall
have expired or been fully drawn upon and all other payment obligations of the
Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in any Deposit Account shall be promptly returned to the
Borrower (or the amount available to be drawn under any letter of credit
supplied in lieu thereof shall be reduced to zero).
 
    (c) Dollar-denominated funds held in a Deposit Account may be invested and
reinvested at the direction of the Borrower in (i) readily marketable direct
obligations of the government of the United States or any agency or
instrumentality thereof or readily marketable obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(ii) insured certificates of deposit of, or time deposits with, any commercial
bank that is a member of the Federal Reserve System and which issues (or parent
of which issues) commercial paper rated as described in clause (iii), is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1 billion or (iii) commercial paper in
an aggregate amount of no more than $2,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any State of the
United States, rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.  Euro-denominated funds
held in a Deposit Account may be invested and reinvested at the direction of the
Borrower in (i) readily marketable direct obligations of the government of any
OECD member country or any agency or instrumentality thereof or readily
 


 
20 

--------------------------------------------------------------------------------

 


marketable obligations unconditionally guaranteed by the full faith and credit
of the government of OECD member country, (ii) insured certificates of deposit
of, or time deposits with, any commercial bank that is organized under the laws
of OECD member country and has combined capital and surplus of at least €1
billion or (iii) commercial paper in an aggregate amount of no more than
€2,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any OECD member country, rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P.  Such Lender shall, from time to time upon the request of the
Borrower, promptly release any earnings from such investments to the Borrower.
 
SECTION 3.7. [Intentionally omitted].
 
ARTICLE IV
 
CERTAIN APPLICABLE FLOATING RATE AND OTHER PROVISIONS
 
SECTION 4.1. Applicable Floating Rate Lending Unlawful.  If after the Original
Effective Date the introduction of or any change in or in the interpretation of
any law makes it unlawful, or any central bank or other governmental authority
having jurisdiction over such Lender asserts that it is unlawful, for such
Lender to continue or maintain any Loan bearing interest at a rate based on the
Applicable Floating Rate, the obligations of such Lender to continue or maintain
any Loan bearing interest at a rate based on the Applicable Floating Rate shall,
upon notice thereof to the Borrower, the Administrative Agent and each other
Lender, forthwith be suspended until the circumstances causing such suspension
no longer exist, provided that such Lender’s obligation to continue and maintain
its Loan hereunder shall be automatically converted into an obligation to
continue and maintain a Loan bearing interest at a rate to be negotiated between
such Lender and the Borrower that is the equivalent of the sum of the Applicable
Floating Rate for the relevant Interest Period plus the Floating Rate Applicable
Margin or, if such negotiated rate is not agreed upon by the Borrower and such
Lender within fifteen Business Days, in the case of Loans denominated in
Dollars, a rate equal to the Floating Rate Applicable Margin plus the greater of
(w) the rate publicly announced by BNPP’s New York office as its “prime rate”
and (x) Federal Funds Rate from time to time in effect plus 0.50% per annum and,
in the case of Loans denominated in Euro, a rate equal to the Floating Rate
Applicable Margin plus the greater of (y) the average of the rates publicly
announced by Skandinaviska Enskilda Banken AB’s and Nordea Bank’s head offices
as their “prime rates” for loans in Euro and (z) the Central European Bank’s
rate for the Main Refinancing Operations (MRO) in effect plus 0.50% per annum.
 
SECTION 4.2. Deposits Unavailable.  If, with respect to the Tranche B Loans:
 
     (a) the Administrative Agent shall have determined that deposits in the
relevant amount, denominated in the relevant currency and for the relevant
Interest Period are not available to the Reference Lenders in their relevant
market;
 
    (b) the Administrative Agent shall have determined that by reason of
circumstances affecting the Reference Lenders’ relevant market, adequate means
do not exist for ascertaining the interest rate applicable hereunder to Floating
Rate Loans denominated in Dollars and/or Euro; or
 


 
21 

--------------------------------------------------------------------------------

 
 
     (c) before the close of business in London on the date of determination of
the Applicable Floating Rate for the relevant Interest Period or period, Lenders
holding a majority of the aggregate unpaid principal amount of Loans (based on
the Equivalent in Dollars with respect to any portion of the Loans that are
denominated in Euro) determine that the cost to them of obtaining matching
deposits in the relevant interbank market for the relevant currency in respect
of any Loan would be in excess of the Applicable Floating Rate;
 
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders.  The Borrower, the Lenders and the Administrative Agent shall enter
into negotiations in good faith in order to agree upon a mutually satisfactory
interest rate (or rates) to be substituted for those which would otherwise have
applied under this Agreement.  If the Borrower, the Lenders and the
Administrative Agent are unable to agree upon an interest rate (or rates) prior
to the date occurring fifteen Business Days after the giving of such
Determination Notice, the interest rate (or rates) payable to the Lenders to
take effect at the end of the Interest Period current at the date of the
Determination Notice shall be equal to, in the case of Loans denominated in
Dollars, the Floating Rate Applicable Margin plus the greater of (w) the rate
publicly announced by BNPP’s New York office as its “prime rate” and (x) Federal
Funds Rate from time to time in effect plus 0.50% per annum and, in the case of
Loans denominated in Euro, the Floating Rate Applicable Margin plus the greater
of (y) the average of the rates publicly announced by Skandinaviska Enskilda
Banken AB’s and Nordea Bank’s head offices as their “prime rates” for loans in
Euro and (z) the Central European Bank’s rate for the Main Refinancing
Operations (MRO) in effect plus 0.50% per annum.
 
SECTION 4.3. Increased Floating Rate Loan Costs, etc.  If, after the Original
Effective Date, a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:
 
     (a) subject any Lender to any taxes, levies, duties, charges, fees,
deductions or withholdings of any nature with respect to its portion of the
Loans or any part thereof imposed, levied, collected, withheld or assessed by
any jurisdiction or any political subdivision or taxing authority thereof (other
than taxation on overall net income and, to the extent such taxes are described
in Section 4.6, withholding taxes); or
 
    (b) change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of such Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement;
or
 
     (c) impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the reserve costs described in Section 4.7) or other
banking or monetary controls or requirements which affect the manner in which a
Lender shall allocate its capital resources to its obligations hereunder or
require the making of any special deposits against or in respect of any assets
or liabilities of, deposits with or for the
 


 
22 

--------------------------------------------------------------------------------

 


account of, or loans by, any Lender (provided that such Lender shall, unless
prohibited by law, allocate its capital resources to its obligations hereunder
in a manner which is consistent with its present treatment of the allocation of
its capital resources); or
 
     (d) impose on any Lender any other condition affecting its portion of the
Loans,
 
and the result of any of the foregoing is either (i) to increase the cost to
such Lender of continuing or maintaining its Loan or any part thereof, (ii) to
reduce the amount of any payment received by such Lender or its effective return
hereunder or on its capital or (iii) to cause such Lender to make any payment or
to forego any return based on any amount received or receivable by such Lender
hereunder, then and in any such case if such increase or reduction in the
opinion of such Lender materially affects the interests of such Lender, (A) the
Lender concerned shall (through the Administrative Agent) notify the Borrower of
the occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon demand pay to the Administrative Agent for the account of and as agent for
such Lender such amount as is necessary to compensate such Lender for such
additional cost or such reduction and ancillary expenses, including taxes,
incurred as a result of such adjustment.  Such notice shall (i) describe in
reasonable detail the event leading to such additional cost, together with the
approximate date of the effectiveness thereof, (ii) set forth the amount of such
additional cost, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is the
Lender’s standard method of calculating such amount, (v) certify that such
request is consistent with its treatment of other borrowers that are subject to
similar provisions, and (vi) certify that, to the best of its knowledge, such
change in circumstance is of general application to the commercial banking
industry in such Lender’s jurisdiction of organization or in the relevant
jurisdiction in which such Lender does business.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than three months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the circumstance
giving rise to such increased costs or reductions is retroactive, then the
three-month period referred to above shall be extended to include the period of
retroactive effect thereof, but not more than six months prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such cost
or reductions and of such Lender’s intention to claim compensation therefor.
 
SECTION 4.4. Funding Losses.  (a)  In the event any Lender shall incur any loss
or expense by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to continue or maintain any portion of the
principal amount of any Loan as a Floating Rate Loan as a result of any
conversion or repayment or prepayment of the principal amount of the Tranche B
Loans on a date other than the scheduled last day of an Interest Period with
respect to the Tranche B Loans, whether pursuant to Section 3.1 or otherwise,
then, upon the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within five Business Days of its
receipt thereof, pay directly to such Lender such
 


 
23 

--------------------------------------------------------------------------------

 


amount as will reimburse such Lender for such loss or expense.  Such written
notice shall include calculations in reasonable detail setting forth the loss or
expense to such Lender.
 
     (b) In the event any Lender shall incur any Breakage Costs by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to continue or maintain any portion of the principal amount of any Loan as a
Fixed Rate Loan as a result of any conversion or repayment or prepayment of the
principal amount of the Tranche A Loans on a date other than a scheduled
repayment date for such Tranche A Loans as set forth in Schedule II hereto,
whether pursuant to Section 3.1 or otherwise, then, upon the written notice of
such Lender to the Borrower (with a copy to the Administrative Agent), the
Borrower shall, within five Business Days of its receipt thereof, pay directly
to such Lender such Breakage Costs.  Such written notice shall include
calculations in reasonable detail setting forth the Breakage Costs to such
Lender.
 
SECTION 4.5. Increased Capital Costs.  If, after the Original Effective Date,
any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of the Loan made by such Lender is reduced to a level below that
which such Lender or such controlling Person would have achieved but for the
occurrence of any such change in circumstance, then, in any such case upon
notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return.  Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior
 


 
24 

--------------------------------------------------------------------------------

 


to the date that such Lender notifies the Borrower of the circumstance giving
rise to such reductions and of such Lender’s intention to claim compensation
therefor.
 
SECTION 4.6. Taxes.  All payments by the Borrower of principal of, and interest
on, the Loans and all other amounts payable hereunder or under the Finnvera
Commitment Letter shall be made free and clear of and without deduction for any
present or future income, excise, stamp or franchise taxes and other taxes,
fees, duties, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding franchise taxes and taxes imposed on or
measured by Finnvera’s or any Lender’s net income or receipts of Finnvera or
such Lender and franchise taxes imposed in lieu of net income taxes or receipts
by the jurisdiction under the laws of which Finnvera or such Lender is organized
or any political subdivision thereof or the jurisdiction of such Lender’s
Lending Office or any political subdivision thereof or any other jurisdiction
unless such net income taxes are imposed solely as a result of the Borrower’s
activities in such other jurisdiction (such non-excluded items being called
“Taxes”).  In the event that any withholding or deduction from any payment to be
made by the Borrower hereunder or under the Finnvera Commitment Letter is
required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower will:
 
    (a) pay directly to the relevant authority the full amount required to be so
withheld or deducted;
 
    (b) promptly forward to the Administrative Agent an official receipt or
other documentation satisfactory to the Administrative Agent evidencing such
payment to such authority; and
 
    (c) pay to the Administrative Agent for the account of and as agent for
Finnvera or the Lenders, as the case may be, such additional amount or amounts
as is necessary to ensure that the net amount actually received (including any
Taxes on such additional amounts) by Finnvera or each Lender will equal the full
amount Finnvera or such Lender would have received had no such withholding or
deduction been required.
 
Moreover, if any Taxes are directly asserted against the Administrative Agent,
Finnvera or any Lender with respect to any payment received or paid by the
Administrative Agent, Finnvera or such Lender hereunder, under the Finnvera
Commitment Letter or under or in connection with any other Loan Document, the
Administrative Agent, Finnvera or such Lender may pay such Taxes and the
Borrower will promptly pay such additional amounts (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amounts) shall equal the amount such Person would have received had
no such Taxes been asserted.
 
Any Person claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Person, be otherwise disadvantageous to such Person.
 


 
25 

--------------------------------------------------------------------------------

 


If the Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent, for the account of
Finnvera or the respective Lenders, the required receipts or other required
documentary evidence, the Borrower shall indemnify Finnvera and the Lenders for
any incremental withholding Taxes, interest or penalties or expenses that may
become payable by Finnvera or any Lender as a result of any such failure (except
to the extent that such amount becomes payable as a result of the failure of
Finnvera or such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Taxes).  For purposes of this
Section 4.6, a distribution hereunder by the Administrative Agent or any Lender
to or for the account of Finnvera or any Lender shall be deemed a payment by the
Borrower.
 
If any Lender is entitled to any refund, credit, deduction or other reduction in
Tax by reason of any payment made by the Borrower in respect of any Tax under
this Section 4.6 or by reason of any payment made by the Borrower pursuant to
Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof (and,
in the case of any such credit, utilization thereof), will pay to the Borrower
such amount (plus any interest received by such Lender in connection with such
refund, credit, deduction or reduction) as is equal to the net after-tax value
to such Lender of such part of such refund, credit, deduction or reduction as
such Lender reasonably determines is allocable to such tax or such payment, less
out-of-pocket expenses incurred by such Lender, provided that no Lender shall be
obligated to disclose to the Borrower any information regarding its tax affairs
or tax computations.
 
Each Lender (and each Participant) that is organized under the laws of a
jurisdiction other than the United States agrees with the Borrower and the
Administrative Agent that it will (a) provide to the Administrative Agent and
the Borrower an appropriately executed copy of Internal Revenue Service Form
W-8ECI certifying that any payments made to or for the benefit of such Lender or
such Participant are effectively connected with a trade or business in the
United States (or, alternatively, Internal Revenue Service Form W-8BEN, but only
if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax withholding), or any successor form, on
or prior to the date hereof (or, in the case of any assignee Lender or
Participant, on or prior to the date of the relevant assignment or
participation), and (b) notify the Administrative Agent and the Borrower if the
certifications made on any form provided pursuant to this paragraph are no
longer accurate and true in all material respects.  For any period with respect
to which a Lender (or Participant) has failed to provide the Borrower with the
foregoing forms (other than if such failure is due to a change in law occurring
after the date on which a form originally was required to be provided or if such
form otherwise is not required hereunder) such Lender (or Participant) shall not
be entitled to the benefits of this Section 4.6 with respect to Taxes imposed by
reason of such failure.
 
If Finnvera should be come subrogated to the rights of any Lender under this
Agreement then, for the purposes of the two paragraphs immediately preceding,
the term “Lender “ shall be deemed to include Finnvera.
 
The Borrower shall have no obligation under this Section 4.6 to pay any
indemnity or gross-up amount to Finnvera, any Lender or the Administrative Agent
to the extent that the Borrower has paid an amount with respect to that Tax to
any party pursuant to any other
 


 
26 

--------------------------------------------------------------------------------

 


provision of any Loan Document, the Finnvera Commitment Letter or the Lenders’
Commitment Letter.
 
SECTION 4.7. Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall pay to each Lender on the last
day of any Interest Period relevant to such Lender’s Loan, so long as the
relevant Lending Office of such Lender is required to maintain reserves against
“Eurocurrency liabilities” under Regulation D of the F.R.S. Board, upon notice
from such Lender, an additional amount equal to the product of the following for
each Loan for each day during such Interest Period:
 
     (i) the principal amount of such Loan outstanding on such day; and
 
    (ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Loan for such
Interest Period as provided in this Agreement (less the Floating Rate Applicable
Margin) and the denominator of which is one minus any increase after the
Original Effective Date in the effective rate (expressed as a decimal) at which
such reserve requirements are imposed on such Lender minus (y) such numerator;
and
 
    (iii) 1/360.
 
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
 
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
SECTION 4.8. Replacement Lenders, etc.  If the Borrower shall be required to
make any payment to any Lender pursuant to Section 3.1(b), 4.3, 4.5, 4.6 or 4.7,
or if the Borrower shall elect to prepay the Loans pursuant to the proviso in
Section 3.1(a)(i), the Borrower shall be entitled at any time (so long as no
Default and no Prepayment Event shall have occurred and be continuing) within
180 days after receipt of notice from such Lender of such required payment to
(a) prepay the affected portion of such Lender’s Loan in full, together with
accrued interest thereon through the date of such prepayment and any amounts due
in connection with such prepayment pursuant to Section 4.4 (provided that,
except in the case of any payment to a Lender pursuant to Section 3.1(b), the
Borrower shall not prepay any such Lender pursuant to this clause (a) without
replacing such Lender pursuant to the following clause (b) until a 30-day period
shall have elapsed during which the Borrower and the Administrative Agent shall
have attempted in good faith to replace such Lender), and/or (b) replace such
Lender with another Lender or an Eligible Assignee either (x) by, if an Eligible
Assignee is not a Lender, becoming a party to this Agreement as a Lender by
execution of and delivery to the Borrower and the Administrative Agent of
counterparts of this Agreement, and such Lender or Eligible Assignee refinancing
any
 


 
27 

--------------------------------------------------------------------------------

 


Loans prepaid pursuant to clause (a) above with loans made by such Lender or
Eligible Assignee (any such loans being “Tranche B Loans” and having the
identical terms as the Tranche B Loans so prepaid, other than the rate of
interest applicable to and the tenor of such loans, which rate of interest and
tenor shall be as agreed between the Borrower and such financial institution,
except that in no event shall the final maturity of such loans be later than the
twelfth anniversary of the Original Closing Date with respect to the Tranche B
Loans), or (y) pursuant to an assignment in accordance with Section 12.11.1,
provided that (i) each such assignment shall be either an assignment of all of
the rights and obligations of the assigning Lender under this Agreement and,
unless cash collateralized in accordance with Section 3.6, the Residual Risk
Guarantee, or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement and (ii) no Lender shall be obligated to make any such assignment
as a result of a demand by the Borrower pursuant to this Section unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Assignee Lenders in an aggregate amount at least equal
to the outstanding principal amount of the Loan owing to such Lender, together
with accrued interest thereon to the date of payment of such principal amount
and all other amounts payable to such Lender under this Agreement.  Each Lender
represents and warrants to the Borrower that, as of the Original Effective Date
(or, with respect to any Lender not a party hereto on the date hereof, on the
date that such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.5, 4.6 and 4.7 to or for account of
such Lender.
 
SECTION 4.9. Payments, Computations, etc.  Unless otherwise expressly provided,
all payments by the Borrower pursuant to this Agreement or the Notes shall be
made by the Borrower to the Administrative Agent for the pro rata account
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) of and as agent for the Lenders entitled to receive such
payment.  All such payments required to be made to the Administrative Agent
shall be made, without setoff, deduction or counterclaim, not later than 12:00
noon, London time, in the case of payments made in Euro, and 11:00 a.m. New York
time, in the case of payments made in Dollars, on the date due, in same day or
immediately available funds through the New York Clearing House Interbank
Payments System (or such other funds as may be customary for the settlement of
international banking transactions in Dollars or Euro, as applicable), to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower.  Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day.  The
Administrative Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in the immediately preceding
sentence, deemed received) remit in same day funds to each Lender its share, if
any, of such payments received by the Administrative Agent for the account of
such Lender without any setoff, deduction or counterclaim.  All interest and
fees in respect of Loans denominated in Dollars shall be paid in Dollars and all
interest and fees in respect of Loans denominated in Euro shall be payable in
Euro, and in each case shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period for which such interest or fee is payable over a year comprised of 360
days.  Whenever any payment to be made shall otherwise be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day (unless the next
 


 
28 

--------------------------------------------------------------------------------

 


succeeding Business Day is the first Business Day of a calendar month, in which
case such payment shall be made on the Business Day preceding the first Business
Day of such calendar month) and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.
 
SECTION 4.10. Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6, 4.7 and 12.11 and except as otherwise provided in Sections
3.1(a), 3.1(b) and 4.12, to the extent such Sections permit prepayment of Loans
on a non-ratable basis) in excess of its pro rata share of payments then or
therewith obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in Loans made by them as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
(determined using the Equivalent in Dollars of any portion of the Loans that are
denominated in Euro) with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and each Lender which has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (a) the amount of such selling Lender’s required repayment to the
purchasing Lender to (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.11) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation.  If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section to share in the benefits
of any recovery on such secured claim.
 
SECTION 4.11. Setoff.  Upon the occurrence and during continuance of an Event of
Default or Prepayment Event, each Lender shall have, to the extent permitted by
applicable law, the right to appropriate and apply to the payment of the
Obligations owing to it any and all balances, credits, deposits, accounts or
moneys of the Borrower then or thereafter maintained with such Lender; provided
that any such appropriation and application shall be subject to the provisions
of Section 4.10.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which such Lender may have.
 
SECTION 4.12. Use of Proceeds.  The Original Borrower applied the proceeds of
the Borrowings in accordance with the first recital; without limiting the
foregoing, no proceeds of any Loan will be used to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
 


 
29 

--------------------------------------------------------------------------------

 


ARTICLE V
 
CONDITIONS TO BORROWING
 
SECTION 5.1. Advance of the Loan.  The obligation of the Lenders to fund the
Borrowings made on the Original Closing Date was subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in Section
5.1 and Section 5.2 of the Original Credit Agreement.
 
SECTION 5.2. Conditions to Effectiveness.  The conditions to the effectiveness
of the amendment and restatement of the Original Credit Agreement in the form of
this Agreement are set forth in Section 3 of the Assignment and Amendment.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants to the Administrative Agent and each Lender
as set forth in this Article VI as of the Restatement Effective Date (except as
otherwise stated).
 
SECTION 6.1. Organization, etc.  The Borrower and each of the Principal
Subsidiaries is a corporation validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation; the Borrower is
duly qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and the Borrower has full power and authority, has
taken all corporate action and holds all governmental and creditors’ licenses,
permits, consents and other approvals necessary to enter into each Loan Document
to which it is a party and to perform its Obligations.
 
SECTION 6.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, are within the Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not:
 
    (a) contravene the Borrower‘s Organic Documents;
 
     (b) contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;
 
     (c) contravene any court decree or order binding on the Borrower or any of
its property except as would not reasonably be expected to result in a Material
Adverse Effect;
 
     (d) contravene any contractual restriction binding on the Borrower or any
of its property except as would not reasonably be expected to result in a
Material Adverse Effect; or
 


 
30 

--------------------------------------------------------------------------------

 
 
    (e) result in, or require the creation or imposition of, any Lien on any of
the properties of the Borrower except as would not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 6.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document to
which it is a party (except for authorizations or approvals not required to be
obtained on or prior to the Restatement Effective Date that have been obtained
or actions not required to be taken on or prior to the Restatement Effective
Date that have been taken).  The Borrower and each Principal Subsidiary holds
all governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Restatement Effective Date, except to the
extent the failure to hold any such licenses, permits or other approvals would
not have a Material Adverse Effect.
 
SECTION 6.4. Compliance with Environmental Laws.  The Borrower and each
Principal Subsidiary is in compliance with all applicable Environmental Laws,
except to the extent that the failure to so comply would not have a Material
Adverse Effect.
 
SECTION 6.5. Validity, etc.  This Agreement constitutes, and each of the other
Loan Documents will, on the due execution and delivery thereof, constitute, the
legal, valid and binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
 
SECTION 6.6. Financial Information.  The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2010, and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries, copies of which have been furnished to the Administrative Agent
and each Lender, have been prepared in accordance with GAAP, and present fairly
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at December 31, 2010 and the results of their operations
for the Fiscal Year then ended.  Since December 31, 2010 there has been no
material adverse change in the business, operations or financial condition of
the Borrower and its Subsidiaries taken as a whole.
 
SECTION 6.7. No Default or Prepayment Event.  No Default or Prepayment Event has
occurred and is continuing.
 
SECTION 6.8. Litigation.  There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Principal Subsidiary, that (i) except as set forth in filings
made by the Borrower with the Securities and Exchange Commission, in the
Borrower's reasonable opinion might reasonably be expected to materially
adversely affect the business, operations or financial condition of the Borrower
and its Subsidiaries (taken as a whole) (collectively, "Material Litigation") or
(ii) purports to affect the legality, validity or enforceability of the Loan
Documents or the consummation of the transactions contemplated hereby.
 
SECTION 6.9. Vessels.
 


 
31 

--------------------------------------------------------------------------------

 


The Borrower represents and warrants that each Vessel is
 
     (a) legally and beneficially owned by the Borrower or a Principal
Subsidiary,
 
    (b) registered in the name of the Borrower or such Principal Subsidiary
under the flag identified in Item 6.9(b) of the Disclosure Schedule,
 
     (c) classed as required by Section 7.1.4.A(b),
 
     (d) free of all Liens, other than Liens permitted by Section 7.2.3,
 
     (e) insured against loss or damage in compliance with Section 7.1.5, and
 
     (f) chartered exclusively to or operated exclusively by the Borrower or one
of the Borrower’s wholly-owned Subsidiaries, except as otherwise permitted
pursuant to Section 7.1.4.A.
 
SECTION 6.10. Subsidiaries.  The Borrower has no Existing Principal Subsidiaries
on the Restatement Effective Date, except those Existing Principal Subsidiaries
which are identified in Item 6.10 of the Disclosure Schedule.  All Existing
Principal Subsidiaries are direct or indirect wholly-owned Subsidiaries of the
Borrower, except to the extent any such Existing Principal Subsidiary or an
interest therein has been sold in accordance with clause (b) of Section 7.2.7 or
such Existing Principal Subsidiary no longer owns a Vessel.
 
SECTION 6.11. Obligations rank pari passu.  The Obligations of the Borrower rank
at least pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower.
 
SECTION 6.12. Withholding, etc.  As of the Restatement Effective Date, no
payment to be made by the Borrower under any Loan Document to which it is a
party is subject to any withholding or like tax imposed by any Applicable
Jurisdiction.
 
SECTION 6.13. No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
Notes (except for filings, recordings, registrations or payments not required to
be made on or prior to the Restatement Effective Date that have been made).
 
SECTION 6.14. No Immunity.  The Borrower is subject to civil and commercial law
with respect to its Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to its Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
 
SECTION 6.15. Pension Plans.  To the extent that, at any time after the Original
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which
 


 
32 

--------------------------------------------------------------------------------

 


could (a) give rise to a Lien under section 302(f) of ERISA and (b) result in
the incurrence by the Borrower or any member of the Controlled Group of any
material liability, fine or penalty.
 
SECTION 6.16. Investment Company Act.  The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
SECTION 6.17. Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Loans will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
 
SECTION 6.18. Accuracy of Information.  The financial and other information
(other than financial projections or other forward looking information)
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature.  All financial
projections, if any, that have been furnished to the Administrative Agent and
the Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized).  All financial and other information
furnished to the Administrative Agent and the Lenders in writing by or on behalf
of the Borrower by its chief financial officer, treasurer or corporate
controller after the date of this Agreement shall have been prepared by the
Borrower in good faith.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.1. Affirmative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid in full, the
Borrower will perform its obligations set forth in this Section 7.1.
 
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
 
SECTION 7.1.1.  The Borrower will furnish, or will cause to be furnished, to the
Administrative Agent (with sufficient copies for distribution to each Lender and
Finnvera, as the case may be) the following financial statements, reports,
notices and information:
 
     (a) as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the Securities and Exchange Commission for such Fiscal
Quarter, containing unaudited
 


 
33 

--------------------------------------------------------------------------------

 


consolidated financial statements of the Borrower for such Fiscal Quarter
(including a balance sheet and profit and loss statement) prepared in accordance
with GAAP, subject to normal year-end audit adjustments;
 
    (b) as soon as available and in any event within 120 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form
10-K (or any successor form) as filed by the Borrower with the Securities and
Exchange Commission for such Fiscal Year, containing audited consolidated
financial statements of the Borrower for such Fiscal Year prepared in accordance
with GAAP (including a balance sheet and profit and loss statement) and audited
by PricewaterhouseCoopers LLC or another firm of independent public accountants
of similar standing;
 
    (c) together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);
 
     (d) as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;
 
    (e) as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;
 
    (f) as soon as the Borrower becomes aware thereof, notice of any event
which, in its reasonable opinion, would be expected to materially adversely
affect the business, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole;
 
     (g) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to all holders of each security issued by the Borrower,
and all registration statements which the Borrower or any of its Subsidiaries
files with the Securities and Exchange Commission or any national securities
exchange;
 
    (h) as soon as the Borrower becomes aware thereof, notice of any suspension
or revocation of the Purchased Vessel’s classification; and
 
    (i) such other information (x) respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries, (y)
respecting the transactions and documents related to the Purchased Vessel or the
delivery of the Purchased Vessel or (z) as may be required to enable the
Administrative Agent to obtain the full benefit of the Finnvera Guarantee, as
any Lender or Finnvera, in either case through the Administrative Agent, may
from time to time reasonably request;
 


 
34 

--------------------------------------------------------------------------------

 


provided, however, that information required to furnished to the Administrative
Agent under subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the website of the U.S.
Securities and Exchange Commission at http://www.sec.gov.
 
SECTION 7.1.2. Approvals and Other Consents.  The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents to which it is a
party and (b) except to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect, the operation
of each Vessel in compliance with all applicable laws.
 
SECTION 7.1.3. Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clause
(a) below) to the extent that the failure to so comply would not have a Material
Adverse Effect, which compliance shall in any case include (but not be limited
to):
 
    (a) in the case of each of the Borrower and the Principal Subsidiaries, the
maintenance and preservation of its corporate existence (subject to the
provisions of Section 7.2.6);
 
     (b) in the case of the Borrower, maintenance of its qualification as a
foreign corporation in the State of Florida;
 
     (c) the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property,
except to the extent being diligently contested in good faith by appropriate
proceedings; and
 
    (d) compliance with all applicable Environmental Laws.
 
SECTION 7.1.4. Vessels.
 
SECTION 7.1.4.A.  The Borrower will (or will cause the applicable Principal
Subsidiary to):
 
     (a) cause each Vessel to be chartered exclusively to or operated
exclusively by the Borrower or one of the Borrower’s wholly-owned Subsidiaries,
provided that the Borrower or such Subsidiary may charter out (i) any Vessels
representing not more than 25% of the berths of all Vessels to entities other
than the Borrower and the Borrower’s wholly-owned Subsidiaries and (ii) any
Vessel for a time charter not to exceed one year in duration; and
 
    (b) cause each Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.
 


 
35 

--------------------------------------------------------------------------------

 


SECTION 7.1.4.B.  The Borrower will cause Oasis of the Seas Inc. to cause the
Purchased Vessel to be exclusively operated by or chartered to the Borrower or
one of the Borrower’s wholly-owned Subsidiaries, provided that the Borrower or
such wholly-owned Subsidiary may charter out the Purchased Vessel on a time
charter with a stated duration not in excess of one year.
 
SECTION 7.1.5. Insurance.  The Borrower will, or will cause one or more of its
Subsidiaries to, maintain or cause to be maintained with responsible insurance
companies insurance with respect to all of the material properties and
operations of the Borrower and each Principal Subsidiary against such
casualties, third-party liabilities and contingencies and in such amounts as is
customary for other businesses of similar size in the passenger cruise line
industry (provided that in no event will the Borrower or any Subsidiary be
required to obtain any business interruption, loss of hire or delay in delivery
insurance) and will, upon request of the Administrative Agent, furnish to the
Administrative Agent (with sufficient copies for distribution to each Lender) at
reasonable intervals a certificate of a senior officer of the Borrower setting
forth the nature and extent of all insurance maintained by the Borrower and the
Subsidiaries and certifying as to compliance with this Section.
 
SECTION 7.1.6. Books and Records.  The Borrower will, and will cause each of its
Principal Subsidiaries to, keep books and records that accurately reflect all of
its business affairs and transactions and permit the Administrative Agent and
each Lender or any of their respective representatives, at reasonable times and
intervals, to visit each of its offices, to discuss its financial matters with
its officers and to examine any of its books or other corporate records.
 
SECTION 7.2. Negative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid and performed
in full, the Borrower will perform its obligations applicable to it set forth in
this Section 7.2.
 
SECTION 7.2.1. Business Activities.
 
SECTION 7.2.1.  The Borrower will not, and will not permit any of its
Subsidiaries to, engage in any principal business activity other than those
engaged in by the Borrower and its Subsidiaries on the Original Effective Date
and other business activities reasonably related thereto.
 
SECTION 7.2.2. Indebtedness.
 
SECTION 7.2.2.  The Borrower will not permit any of the Existing Principal
Subsidiaries (or any other Principal Subsidiary that, after the Restatement
Effective Date, has acquired a Vessel owned by an Existing Principal Subsidiary
on the Restatement Effective Date) to create, incur, assume or suffer to exist
or otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
 
     (a) Indebtedness secured by Liens of the type described in Section 7.2.3;
 
     (b) Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;
 


 
36 

--------------------------------------------------------------------------------

 
 
    (c) Indebtedness incurred to finance, refinance or refund the cost
(including the cost of construction) of assets acquired after the Restatement
Effective Date;
 
    (d) Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted to be secured under Section
7.2.3(c), at any one time outstanding not exceeding the greater of (determined
at the time of creation of such Lien or the incurrence of such Indebtedness, as
applicable) (x) 3.5% of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter and (y) $450,000,000; and
 
    (e) any Existing Debt.
 
SECTION 7.2.3. Liens.
 
SECTION 7.2.3.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:
 
    (a) Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Original
Effective Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE
SEAS securing any refinancing of the Existing Debt, so long as such Vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);
 
    (b) Liens on assets (including, without limitation, shares of capital stock
of corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Original Effective Date) acquired after the Original
Effective Date (whether by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries (other than (x) an Existing Principal Subsidiary or
(y) any other Principal Subsidiary which, at any time, after three months after
the acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which
Liens were created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;
 
    (c) in addition to other Liens permitted under this Section 7.2.3, Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2(d), at any
one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence of such indebtedness, as applicable) (x)
3.5% of the total assets of the Borrower and its Subsidiaries taken as a whole
as determined in accordance with GAAP as at the last day of the most recent
ended Fiscal Quarter or (y) $450,000,000, provided that, with respect to each
such item of Indebtedness, the fair market value of the assets subject to Liens
securing such Indebtedness (determined at the time of the creation of such Lien)
shall not exceed two times the aggregate principal amount of such Indebtedness
(and for purposes of this clause (c), the fair market value of any assets shall
be determined by (i) in the case
 


 
37 

--------------------------------------------------------------------------------

 


of any Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the
case of any other assets, by an officer of the Borrower or by the board of
directors of the Borrower);
 
     (d) Liens on assets acquired after the Original Effective Date by the
Borrower or any of its Subsidiaries (other than by (x) any Subsidiary that is an
Existing Principal Subsidiary (or other Principal Subsidiary subject to the
limitations of Section 7.2.2) or (y) any other Principal Subsidiary which, at
any time, owns a Vessel free of any mortgage Lien) so long as (i) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (ii) each of such Liens existed on such assets before the time of
its acquisition and was not created by the Borrower or any of its Subsidiaries
in anticipation thereof;
 
     (e) Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Original Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;
 
    (f) Liens securing Government-related Obligations of the Borrower or its
Subsidiaries;
 
    (g) Liens for taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;
 
    (h) Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue or being
diligently contested in good faith by appropriate proceedings;
 
    (i) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits;
 
    (j) Liens for current crew’s wages and salvage;
 
     (k) Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;
 
    (l) Liens on Vessels that:
 
     (i) secure obligations covered (or reasonably expected to be covered) by
insurance;
 
    (ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
 


 
38 

--------------------------------------------------------------------------------

 
 
    (iii) were incurred in connection with work to such Vessel that is required
to be performed pursuant to applicable law, rule, regulation or order;
 
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings.
 
    (m) normal and customary rights of setoff upon deposits of cash or other
Liens originating solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of setoff or similar rights in favor of banks
or other depository institutions; and
 
     (n) Liens in respect of rights of setoff, recoupment and holdback in favor
of credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business
 
SECTION 7.2.4. Financial Condition.  The Borrower will not permit:
 
     (a) Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter,
to be greater than 0.625 to 1.
 
     (b) Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last
day of any Fiscal Quarter.
 
    (c) Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).
 
SECTION 7.2.5.  Investments.
 
SECTION 7.2.5.  The Borrower will not permit any of the Principal Subsidiaries
to make, incur, assume or suffer to exist any Investment in any other Person
other than
 
     (a) the Borrower or any direct or indirect wholly owned Subsidiary of the
Borrower; and
 
    (b) other Investments by the Principal Subsidiaries in an aggregate amount
not to exceed $50,000,000 at any time outstanding.
 
SECTION 7.2.6. Consolidation, Merger, etc.
 
SECTION 7.2.6.  The Borrower will not, and will not permit any of its
Subsidiaries to, liquidate or dissolve, consolidate with, or merge into or with,
any other corporation, or purchase or otherwise acquire all or substantially all
of the assets of any Person except:
 


 
39 

--------------------------------------------------------------------------------

 
 
    (a) any such Subsidiary may (i) liquidate or dissolve voluntarily into, and
may merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and
 
     (b) so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:
 
    (i) after giving effect thereto, the Stockholders’ Equity of the Borrower
and its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
 
    (ii) in the case of a merger involving the Borrower where the Borrower is
not the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents to which it is a party.
 
SECTION 7.2.7. Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, any material
asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
 
    (a) sales of assets (including, without limitation, Vessels) so long as at
the time of any such sale:
 
     (i) the aggregate net book value of all such assets sold during each fiscal
year does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000, provided
however, that in no event shall the aggregate net book value of fixed assets
disposed over the life of the Agreement (determined as of the date of any such
sale) exceed 25% of Stockholders’ Equity as at the end of the most recently
completed fiscal quarter; and
 
     (ii) to the extent any asset has a fair market value in excess of
$50,000,000 the Borrower or Subsidiary selling such asset receives consideration
therefor at least equal to the fair market value thereof (as determined in good
faith by (x) in the case of any Vessel, the board of directors of the Borrower
and (y) in the case of any other asset, an officer of the Borrower or its board
of directors);
 
    (b) sales of capital stock of any Principal Subsidiary of the Borrower so
long as a sale of all of the assets of such Subsidiary would be permitted under
the foregoing clause (a);
 


 
40

--------------------------------------------------------------------------------

 
 
     (c) sales of capital stock of any Subsidiary other than a Principal
Subsidiary;
 
    (d) sales of other assets in the ordinary course of business;
 
    (e) sales of assets between or among the Borrower and Subsidiaries of the
Borrower; and
 
    (f) the sale of the vessel “Celebrity Mercury”.
 
SECTION 7.2.8. Transactions with Affiliates.  The Borrower will not, and will
not permit any of the Principal Subsidiaries to, enter into, or cause, suffer or
permit to exist any arrangement or contract with any of its Affiliates (other
than arrangements or contracts among the Borrower and its Subsidiaries and among
the Borrower’s Subsidiaries) unless such arrangement or contract is on an
arms’-length basis, provided that, to the extent that the aggregate fair value
of the goods furnished or to be furnished or the services performed or to be
performed under all such contracts or arrangements in any one Fiscal Year does
not exceed $50,000,000, such contracts or arrangements shall not be subject to
this Section 7.2.8.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
 
SECTION 8.1.1. Non-Payment of Obligations.  The Borrower shall default in the
payment when due of any principal of or interest on any Loan, the fees provided
for in Section 11.8, the Finnvera Guarantee Premium or the Residual Risk
Guarantee Premium, provided that in the case of a default in the payment of
interest on any Loan, the Finnvera Guarantee Premium or the Residual Risk
Guarantee Premium, such default shall continue unremedied for a period of at
least two Business Days after notice thereof shall have been given to the
Borrower by the Administrative Agent, and in the case of any other amount (other
than payment of principal of any Loan), such default shall continue unremedied
for a period of at least ten days after notice thereof shall have been given to
the Borrower by the Administrative Agent.
 
SECTION 8.1.2. Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect when made in any
material respect.
 
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document to which it is a party
(other than the covenants set forth in Sections 4.12 and 7.2.4) and such default
shall continue unremedied for a period of five days after notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender (or,
if (a) such default is capable of being remedied within 30 days (commencing on
the first day following such five-day period) and (b) the Borrower is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least 35 days after such notice to the Borrower).
 


 
41 

--------------------------------------------------------------------------------

 
 
SECTION 8.1.4. Default on Other Indebtedness.  The Borrower or any of the
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $50,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder) when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness).  For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
 
SECTION 8.1.5. Pension Plans.  Any of the following events shall occur with
respect to any Pension Plan:
 
     (a) Any termination of a Pension Plan by the Borrower, any members of its
Controlled Group or any other Person if, as a result of such termination, the
Borrower or any such member could be required to make a contribution to such
Pension Plan, or could reasonably expect to incur a liability or obligation to
such Pension Plan, in excess of $50,000,000; or
 
     (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA
 
and, in each case, such event shall continue unremedied for a period of five
Business Days after notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender (or, if (a) such default is capable of being
remedied within 15 days (commencing on the first day of such five-Business-Day
period) and (b) the Borrower is actively seeking to remedy the same during such
period, such default shall continue unremedied for at least 15 days).
 
SECTION 8.1.6. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
 
     (a) generally fail to pay, or admit in writing its inability to pay, its
debts as they become due;
 


 
42 

--------------------------------------------------------------------------------

 
 
    (b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;
 
     (c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for it or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged within 30
days, provided that the Borrower hereby expressly authorizes the Administrative
Agent and each Lender to appear in any court conducting any relevant proceeding
during such 30-day period to preserve, protect and defend their respective
rights under the Loan Documents;
 
    (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 30 days undismissed, provided that the Borrower hereby expressly
authorizes the Administrative Agent and each Lender to appear in any court
conducting any such case or proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents; or
 
    (e) take any corporate action authorizing, or in furtherance of, any of the
foregoing.
 
SECTION 8.1.7. Ownership of Principal Subsidiaries.  Except as a result of a
disposition permitted pursuant to clauses (a) or (b) of Section 7.2.7, the
Borrower shall cease to own beneficially and of record all of the capital stock
of each Existing Principal Subsidiary.
 
SECTION 8.2. Action if Bankruptcy.  If any Event of Default described in clauses
(b) through (d) of Section 8.1.6 shall occur with respect to the Borrower, the
outstanding principal amount of all outstanding Loans and all other Obligations
shall automatically be and become immediately due and payable, without notice or
demand.
 
SECTION 8.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.6
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent shall at the request,
or may with the consent, of the Required Lenders and Finnvera, by notice to the
Borrower, declare all of the outstanding principal amount of the Loans and other
Obligations to be due and payable, whereupon the full unpaid amount of such
Loans and other Obligations shall be and become immediately due and payable,
without further notice, demand or presentment.
 


 
43 

--------------------------------------------------------------------------------

 


ARTICLE IX
 
PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
 
SECTION 9.1.1. Change in Ownership.  Any Person other than a member of the
Existing Group (a “New Shareholder”) shall acquire (whether through legal or
beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 33% of the Voting Stock and:
 
     (a) the members of the Existing Group have (whether through legal or
beneficial ownership of capital stock, by contract or otherwise) in the
aggregate, directly or indirectly, effective control over fewer shares of Voting
Stock than does such New Shareholder; and
 
    (b) the members of the Existing Group do not collectively have (whether
through legal or beneficial ownership of capital stock, by contract or
otherwise) the right to elect, or to designate for election, at least a majority
of the Board of Directors of the Borrower.
 
SECTION 9.1.2. Change in Board.  During any period of 24 consecutive months, a
majority of the Board of Directors of the Borrower shall no longer be composed
of individuals:
 
     (a) who were members of said Board on the first day of such period; or
 
    (b) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board who were members of said Board on
the first day of such period; or
 
    (c) whose election or nomination to said Board was approved by a vote of at
least two-thirds of the members of said Board referred to in the foregoing
clauses (a) and (b).
 
SECTION 9.1.3. Unenforceability.  Any Loan Document to which it is a party shall
cease to be the legally valid, binding and enforceable obligation of the
Borrower (in each case, other than with respect to provisions of any Loan
Document (i) identified as unenforceable in the form of the opinion of counsel
to the Borrower set forth as Exhibit A-2 to the Assignment and Amendment or (ii)
that a court of competent jurisdiction has determined are not material) and such
event shall continue unremedied for 15 days after notice thereof has been given
to the Borrower by any Lender.
 
SECTION 9.1.4. Approvals.   Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.
 
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants applicable to the Borrower set forth in Sections 4.12 or 7.2.4.
 


 
44 

--------------------------------------------------------------------------------

 


SECTION 9.1.6. Judgments.  Any judgment or order for the payment of money in
excess of $50,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:
 
(a) enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five
Business Days after the commencement of such enforcement proceedings; or
 
(b) there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.
 
SECTION 9.1.7. Condemnation, etc.  Any Vessel or Vessels shall be condemned or
otherwise taken under color of law and the same shall continue unremedied for at
least 20 days, unless such condemnation or other taking would not have a
Material Adverse Effect.
 
SECTION 9.1.8. Arrest.  Any Vessel or Vessels shall be arrested and the same
shall continue unremedied for at least 20 days, unless the same would not have a
Material Adverse Effect.
 
SECTION 9.1.9. Unenforceability of Finnvera Guarantee.  The Finnvera Guarantee
shall be fully or partially withdrawn, suspended, terminated, revoked or
cancelled or shall otherwise cease to be the legally valid, binding and
enforceable obligation of Finnvera except if caused solely by the action or
inaction of the holder or beneficiary of the Finnvera Guarantee.
 
SECTION 9.1.10. Change in Ownership of Oasis of the Seas Inc.  The Borrower
ceases to own beneficially directly or indirectly at least 100% of the issued
stock carrying voting rights of Oasis of the Seas Inc.
 
SECTION 9.1.11. Total Loss.  The Purchased Vessel is or becomes a Total Loss and
the period of one hundred eighty days from such Total Loss has elapsed.  “Total
Loss” for these purposes shall mean an actual, constructive, agreed, compromised
or arranged total loss of the Purchased Vessel or a requisition for title or
other compulsory acquisition of the Purchased Vessel otherwise than by
requisition for hire.
 
SECTION 9.1.12. Sale/Disposal of Purchased Vessel.  The Purchased Vessel is
sold, transferred or otherwise disposed of by the Borrower other than to a
wholly-owned Subsidiary of the Borrower.
 
SECTION 9.1.13. [Intentionally omitted].
 
SECTION 9.1.14. Prepayment Triggered Under Finnvera Guarantee.  The
Administrative Agent shall have received written notice from Finnvera that a
Specified Event (as defined in the Finnvera Guarantee) shall have occurred and
be continuing.
 


 
45 

--------------------------------------------------------------------------------

 


SECTION 9.2. Mandatory Prepayment.  If any Prepayment Event shall occur and be
continuing, the Administrative Agent shall at the request, or may with the
consent, of the Required Lenders and Finnvera, by notice to the Borrower require
the Borrower to prepay in full on the date of such notice all principal of and
interest on the Loans and all other Obligations (and, in such event, the
Borrower agrees to so pay the full unpaid amount of each Loan and all accrued
and unpaid interest thereon and all other Obligations).
 
ARTICLE X
 
[Intentionally omitted]
 
ARTICLE XI
 
THE ADMINISTRATIVE AGENT
 
SECTION 11.1. Actions.  Each Lender hereby appoints BNPP, as its agent under and
for purposes of this Agreement, the Notes and each other Loan Document.  Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
this Agreement, the Notes and each other Loan Document and, in the absence of
other written instructions from the Required Lenders received from time to time
by the Administrative Agent (with respect to which the Administrative Agent
agrees that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel), to exercise such powers hereunder and thereunder
as are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto.  Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) the Administrative Agent, each of its
Affiliates and their respective officers, advisors, directors and employees,
according to such Lender’s pro rata share of the Loans (determined using the
Equivalent in Dollars of any portion of the Loans denominated in Euro), from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
that may be incurred by or asserted or awarded against, the Administrative Agent
in any way relating to or arising out of this Agreement, the Notes and any other
Loan Document or any action taken or omitted by the Administrative Agent under
this Agreement, the Notes or any other Loan Document; provided that no Lender
shall be liable for the payment of any portion of such claims, damages, losses,
liabilities and expenses which have resulted from the Administrative Agent’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share (determined using the Equivalent in Dollars of any portion
of the Loans that is denominated in Euro) of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third
party.  The Administrative Agent shall not be required to take any action
hereunder, under the Notes or under any other Loan Document, or to prosecute or
defend any suit in respect of this Agreement, the Notes or any other Loan
Document, unless it is expressly required to do so under
 


 
46 

--------------------------------------------------------------------------------

 


this Agreement or is indemnified hereunder to its satisfaction.  If any
indemnity in favor of the Administrative Agent shall be or become, in the
Administrative Agent’s reasonable determination, inadequate, the Administrative
Agent may call for additional indemnification from the Lenders and cease to do
the acts indemnified against hereunder until such additional indemnity is given.
 
SECTION 11.2. [Intentionally omitted.]
 
SECTION 11.3. Exculpation.  Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall be liable to any Lender or
Finnvera for any action taken or omitted to be taken by it under this Agreement
or any other Loan Document, or in connection herewith or therewith, except for
its own willful misconduct or gross negligence.  Without limitation of the
generality of the foregoing, the Administrative Agent (i) may treat the payee of
any Note as the holder thereof until the Administrative Agent receives and
accepts a Lender Assignment Agreement entered into by the Lender that is the
payee of such Note, as assignor, and an Assignee Lender as provided in Section
12.11.1; (ii) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it and in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (iv)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto
and (vi) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties.
 
SECTION 11.4. Successor.  The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders,
provided that any such resignation shall not become effective until a successor
Administrative Agent for such resigning Administrative Agent has been appointed
as provided in this Section 11.4 and such successor Administrative Agent has
accepted such appointment.  If the Administrative Agent at any time shall
resign, the Required Lenders shall, subject to the consent of the Borrower and
FEC, in its capacity as Tranche A Lender (such consent not to be unreasonably
withheld in either case), appoint another Lender as a successor to the
Administrative Agent which shall thereupon become the Administrative Agent’s
successor hereunder (provided that the Required Lenders shall, subject to the
consent of the Borrower unless an Event of Default or a Prepayment Event shall
have occurred and be continuing (such consent not to be unreasonably withheld)
and subject also to the consent of Finnvera (such consent not to be unreasonably
withheld) offer to each of the other Tranche B Lenders in turn, in the order of
their respective Tranche B Commitment Amounts, the right to become successor
Administrative Agent).  If no successor Administrative Agent for the resigning
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the resigning
Administrative Agent’s giving notice of resignation, then the resigning
Administrative Agent
 


 
47 

--------------------------------------------------------------------------------

 


may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be one of the Lenders or a commercial banking institution having a
combined capital and surplus of at least $500,000,000 (or the equivalent in
other currencies), subject, in each case, to the consent of the Borrower and
FEC, in its capacity as Tranche A Lender (such consent not to be unreasonably
withheld in either case).  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall be entitled to receive from the resigning
Administrative Agent such documents of transfer and assignment as such successor
Administrative Agent may reasonably request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under this Agreement.  If no successor shall
have accepted its appointment as Administrative Agent hereunder within 30 days
after the resignation of the resigning Administrative Agent then the Required
Lenders shall cooperate in good faith to execute the duties of the
Administrative Agent hereunder and under the Supplemental Agreement and the
other Loan Documents and shall be entitled to the rights and indemnities of the
Administrative Agent hereunder and the resigning Administrative Agent’s
resignation shall be effective upon such date and it shall thereupon be
discharged from all of its duties and obligations under this Agreement and the
other Loan Documents.  After any resigning Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of:
 
     (a) this Article XI shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
 
    (b) Section 12.3 and Section 12.4 shall continue to inure to its benefit.
 
If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, the Administrative Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld) assign its rights and obligations
as Administrative Agent to such Affiliate.
 
SECTION 11.5. Loans by the Administrative Agent .  The Administrative Agent
shall have the same rights and powers with respect to (x) the Loan made by it or
any of its Affiliates, and (y) the Note held by it or any of its Affiliates as
any other Lender and may exercise the same as if it were not the Administrative
Agent.  The Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders.  The
Administrative Agent shall not have any duty to disclose information obtained or
received by it or any of its Affiliates relating to the Borrower or its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as the Administrative Agent.
 
SECTION 11.6. Credit Decisions.  Each Lender acknowledges that it has,
independently of the Administrative Agent, each other Agent and each other
Lender, and based on such Lender’s review of the financial information of the
Original Borrower and the Borrower, this Agreement, the other Loan Documents
(the terms and provisions of which being satisfactory to such Lender) and such
other documents, information and investigations as such Lender has deemed
appropriate, made its own credit decision to extend its Loan.  Each Lender also
acknowledges that it will, independently of the Administrative Agent and each
other Lender, and
 


 
48 

--------------------------------------------------------------------------------

 


based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Loan Document.
 
SECTION 11.7. Copies, etc.  The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrower pursuant to the terms of this Agreement
(unless concurrently delivered to the Lenders by the Borrower).  The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrower for distribution to the Lenders by the
Administrative Agent in accordance with the terms of this Agreement.  The
Administrative Agent (a) shall give prompt notice to Finnvera of any approvals
of Finnvera requested by the Borrower or Lender pursuant to the terms of this
Agreement, (b) shall provide Finnvera copies of (i) all amendments, waivers or
other modifications to this Agreement and (ii) all information related to the
Borrower requested by Finnvera to the extent such information is received from
the Borrower and (d) shall give prompt notice to Finnvera of the termination of
this Agreement and any prepayment of the Loans hereunder.
 
SECTION 11.8. Agency Fee.  The Borrower agrees to pay to the Administrative
Agent for its own account an annual agency fee in an amount, and at such times,
heretofore agreed to in writing between the Borrower and the Administrative
Agent.
 
ARTICLE XII
 
MISCELLANEOUS PROVISIONS
 
SECTION 12.1. Waivers, Amendments, etc.  The provisions of this Agreement may
from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Borrower, the
Required Lenders and Finnvera (in the case of Finnvera, such consent not to be
unreasonably withheld or delayed); provided that no such amendment, modification
or waiver which would:
 
     (a) modify this Section 12.1, change the definition of “Required Lenders”,
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender and Finnvera;
 
    (b) reduce any fees described in Article III, extend any date fixed for
payment, extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan (or reduce the
principal amount of or rate of interest on any Loan) shall be made without the
consent of each Lender affected thereby and Finnvera; or
 
    (c) affect the interests, rights or obligations of the Administrative Agent
in its capacity as such shall be made without consent of the Administrative
Agent.
 


 
49 

--------------------------------------------------------------------------------

 


No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by the Administrative Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.
 
SECTION 12.2. Notices.  (a)  All notices and other communications provided to
any party hereto under this Agreement shall be in writing or by facsimile and
addressed, delivered or transmitted to such party at its address, or facsimile
number set forth below its signature hereto or set forth in the Lender
Assignment Agreement or such Loan Document or at such other address, or
facsimile number as may be designated by such party in a notice to the other
parties; provided that notices, information, documents and other materials that
the Borrower is required to deliver hereunder may be delivered to the
Administrative Agent and the Lenders as specified in Section 12.2(b).  Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received.
 
(b) So long as BNPP is the Administrative Agent, the Borrower may provide to the
Administrative Agent all information, documents and other materials that it
furnishes to the Administrative Agent hereunder or any other Loan Document (and
any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to the payment of any principal or other
amount due hereunder or any other Loan Document prior to the scheduled date
therefor or (ii) provides notice of any Default or Prepayment Event (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
john.dipple@bnpparibas.com.
 
(1) The Borrower agrees that the Administrative Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lenders by posting such notices, at the option of the Borrower, on
Intralinks (the “Platform”).  Although the primary web portal is secured with a
dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Administrative Agent or any of its
Affiliates in connection with the Platform.
 


 
50 

--------------------------------------------------------------------------------

 


(2) The Administrative Agent agrees that the receipt of Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Administrative Agent for
purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
 
(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such Communications to such Lender for
purposes of this Agreement.  Each Lender agrees (i) to notify the Administrative
Agent in writing (including by electronic communication) of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.
 
(d) Patriot Act.  Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”)), that it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
 
SECTION 12.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of FEC as assignee, Finnvera and the
Administrative Agent (including the reasonable fees and out-of-pocket expenses
of counsel to FEC as assignee, counsel to the Administrative Agent and counsel
to Finnvera and of local counsel, if any, who may be retained by counsel to FEC
as assignee, counsel to the Administrative Agent or counsel to Finnvera) in
connection with the preparation, execution and delivery of, and any amendments,
waivers, consents, supplements or other modifications to, this Agreement or any
other Loan Document.  The Borrower further agrees to pay, and to save the
Administrative Agent, Finnvera and the Lenders harmless from all liability for,
any stamp, recording, documentary or other similar taxes which may be payable in
connection with the execution or delivery of this Agreement and the other Loan
Documents, the borrowings hereunder or the issuance of the Notes or any other
Loan Documents.  The Borrower also agrees to reimburse the Administrative Agent,
Finnvera and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Administrative Agent, Finnvera or such Lender in connection with (x) the
negotiation of any restructuring or “work-out”, whether or not consummated, of
any Obligations and (y) the enforcement of any Obligations or the rights of the
Administrative Agent and Finnvera under or in connection with the Loan
Documents.
 
SECTION 12.4. Indemnification.  In consideration of the execution and delivery
of this Agreement and the other Loan Documents by the Administrative Agent,
Finnvera and each Lender and the making of the Loans, the Borrower hereby
indemnifies and holds harmless the Administrative Agent, Finnvera, each Lender
and each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
 


 
51 

--------------------------------------------------------------------------------

 


connection therewith), in each case arising out of or in connection with or by
reason of this Agreement, the Notes or the other Loan Documents or the
transactions contemplated hereby (including, without limitation, any Taxes (as
defined in the Finnvera Guarantee) arising as a result of payments made to
Finnvera by the Administrative Agent acting as the Guarantee Holder under the
Finnvera Guarantee) or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party
thereto.  Each Indemnified Party shall (a) furnish the Borrower with prompt
notice of any action, suit or other claim covered by this Section 12.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s
defense of any such action, suit or other claim (provided, that the Borrower
shall reimburse such Indemnified Party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (1) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (2) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party, and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (3) the
Borrower shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (4) the Borrower authorizes
the Indemnified Party to employ separate counsel at the
 


 
52 

--------------------------------------------------------------------------------

 


Borrower’s expense.  The Borrower acknowledges that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to the Borrower or any of its security holders or creditors for or
in connection with the transactions contemplated hereby, except to the extent
such liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Indemnified Party’s
gross negligence or willful misconduct.  In no event, however, shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).  If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law.
 
SECTION 12.5. Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 12.3 and 12.4, and the obligations of the Lenders under
Section 11.1, shall in each case survive any termination of this Agreement and
the other Loan Documents and the payment in full of all Obligations.  The
representations and warranties made by the Borrower in this Agreement shall
survive the execution and delivery of this Agreement.
 
SECTION 12.6. Severability.  Any provision of this Agreement or the Notes which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or such Loan Document or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
SECTION 12.7. Headings.  The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
SECTION 12.8. Execution in Counterparts, Effectiveness, etc.  This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement.
 
SECTION 12.9. Governing Law.  THIS AGREEMENT AND EACH NOTE SHALL EACH BE DEEMED
TO BE A CONTRACT MADE UNDER, AND SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
NEW YORK.
 
SECTION 12.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
 
    (a) except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and all Lenders; and
 
     (b) the rights of sale, assignment and transfer of the Lenders are subject
to Section 12.11.
 


 
53 

--------------------------------------------------------------------------------

 


SECTION 12.11. Sale and Transfer of Loans; Participations in Loans.  Each Lender
may assign, or sell participations in, its Loan to one or more other Persons in
accordance with this Section 12.11.
 
SECTION 12.11.1. Assignments.  Any Lender,
 
(i) with the written consents of the Borrower and the Administrative Agent
(which consents shall not be unreasonably delayed or withheld and which consent,
in the case of the Borrower, shall be deemed to have been given in the absence
of a written notice delivered by the Borrower to the Administrative Agent, on or
before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time assign and delegate to one or
more commercial banks or other financial institutions;
 
(ii) with notice to the Borrower and the Administrative Agent, but without the
consent of the Borrower or the Administrative Agent, may assign and delegate (A)
to any Lender, (B) to any of its Affiliates, (C) Finnvera and, with respect to
any portion of the Loans that are indemnified by Finnvera, further to such
re-insurer providing any reimbursement of such indemnification to Finnvera, or
(D) following the occurrence and during the continuance of an Event of Default
or a Prepayment Event to one or more commercial banks or other financial
institutions; and
 
(iii) may (without notice to the Borrower, the Administrative Agent or any other
Lender and without payment of any fee) assign and pledge all or any portion of
its Loan and any Note to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank;
 
(each Person described in either of the foregoing clauses as being the Person to
whom such assignment and delegation is to be made, being hereinafter referred to
as an “Assignee Lender”), all or any fraction of such Lender’s Loan (which
assignment and delegation shall be of a constant, and not a varying, percentage
of all the assigning Lender’s Loan) in a minimum aggregate amount of $25,000,000
(or, if less, all of such Lender’s Loan); provided that no Lender shall assign
and delegate all or any fraction of such Lender’s Loan without the prior written
consent of Finnvera, except that Finnvera’s consent shall not be required for
the assignment of the Tranche A Loan to an Eligible Assignee; provided, further,
that the Borrower and the Administrative Agent shall be entitled to continue to
deal solely and directly with such Lender in connection with the interests so
assigned and delegated to an Assignee Lender until:
 
    (a) written notice of such assignment and delegation, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;
 
     (b) Such Assignee Lender shall have executed and delivered to the Borrower
and the Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and
 
     (c) the processing fees described below shall have been paid.
 


 
54 

--------------------------------------------------------------------------------

 


From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned and delegated by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment.  In no event shall the Borrower
be required to pay to any Assignee Lender at the time of the relevant assignment
any amount under Sections 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay had no such assignment been
made.  If requested by the applicable Lender under Section 2.5, within five
Business Days after its receipt of notice that the Administrative Agent has
received an executed Lender Assignment Agreement, the Borrower shall execute and
deliver to the Administrative Agent (for delivery to the relevant Assignee
Lender) a new Note evidencing such Assignee Lender’s assigned Loan and, if the
assignor Lender has retained any portion of its Loan hereunder, a replacement
Note in the principal amount of the portion of the Loan retained by the assignor
Lender hereunder (such Note to be in exchange for, but not in payment of, that
Note then held by such assignor Lender).  Each such Note shall be dated the date
of the predecessor Note.  The assignor Lender shall mark the predecessor Note
“exchanged” and deliver it to the Borrower concurrently with the delivery by the
Borrower of the new Note(s).  Such assignor Lender or such Assignee Lender must
also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $3,500 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
 
SECTION 12.11.2. Participations.   Any Lender may at any time sell to one or
more commercial banks or other financial institutions (each of such commercial
banks and other financial institutions being herein called a “Participant”)
participating interests in any of its Loan or other interests of such Lender
hereunder; provided that no Lender shall sell participating interests in any of
its Loan or other interests of such Lender hereunder without the prior written
consent of Finnvera; provided, further, that:
 
     (a) no participation contemplated in this Section 12.11 shall relieve such
Lender from its obligations hereunder;
 
    (b) such Lender shall remain solely responsible for the performance of such
obligations;
 
    (c) the Borrower and the Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;
 
     (d) no Participant, unless such Participant is an Affiliate of such Lender,
shall be entitled to require such Lender to take or refrain from taking any
action hereunder or under any other Loan Document, except that such Lender may
agree with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in Section 12.1(c); and
 


 
55 

--------------------------------------------------------------------------------

 
 
    (e) the Borrower shall not be required to pay any amount under Sections 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold.
 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (h) of 7.1.1, shall be considered a
Lender.
 
SECTION 12.12. Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
 
SECTION 12.13. Forum Selection and Consent to Jurisdiction.  THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO WHICH IT IS A
PARTY AND IRREVOCABLY AGREES, TO THE FULLEST EXTENT PERMITTED BY LAW, TO BE
BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH
LITIGATION.  THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION.  TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
TO WHICH IT IS A PARTY.
 
SECTION 12.14. Process Agent.  If at any time the Borrower ceases to have a
place of business in the United States, the Borrower shall appoint an agent for
service of process (reasonably satisfactory to the Administrative Agent) located
in New York City and shall furnish
 


 
56 

--------------------------------------------------------------------------------

 


to the Administrative Agent evidence that such agent shall have accepted such
appointment for a period of time ending no earlier than one year after the
latest Stated Maturity Date.
 
SECTION 12.15. Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in on currency (the
“Primary Currency”) into another currency (the “Secondary Currency”), the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Primary Currency
with such Secondary Currency at BNPP’s principal office in London at 11:00 A.M.
(London time) on the second Business Day preceding that on which final judgment
is given.
 
(b) The obligation of the Borrower in respect of any sum due from it in any
Primary Currency to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be), of any sum adjudged to be so due in
the Secondary Currency, such Lender or the Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase the applicable
Primary Currency with the Secondary Currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Administrative Agent (as the case may be) in the applicable Primary Currency,
the Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent (as the case may
be) against such loss, and if the amount of the applicable Primary Currency so
purchased exceeds such sum due to any Lender or the Administrative Agent (as the
case may be) in the applicable Primary Currency, such Lender or the
Administrative Agent (as the case may be) agrees to remit to the Borrower such
excess.
 
SECTION 12.16. Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT.


 
57 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.



 
ROYAL CARIBBEAN CRUISES LTD., as Borrower
         
By:
     
Title:
         
Address:
1050 Caribbean Way
Miami, Florida 33132
Facsimile No.:  (305) 539-0562
Attention:  Treasurer
With a copy to:  General Counsel



 




RCCL Oasis Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
BNP PARIBAS,
        as Administrative Agent
         
By:
     
Title:
         
By:
     
Title:









RCCL Oasis Credit Agreement
 
 

--------------------------------------------------------------------------------

 


Commitment
Tranche A Lenders:
   
$420,000,000
FINNISH EXPORT CREDIT LTD.,
as Tranche A Lender
         
By:
     
Title:
       
By:
     
Title:
         
Address:
P.O. Box 123
FI-00131 Helsinki, Finland
Facsimile No.:  358 20 460 3501
Attention: Anita Muona









RCCL Oasis Credit Agreement
 
 

--------------------------------------------------------------------------------

 


Commitment
Tranche B Lenders:
   
159,429,092 Euro
BNP PARIBAS,
as Tranche B Lender
         
By:
     
Title:
       
By:
     
Title:
         
Address:
10 Harewood Avenue
London NW1 6AA
United Kingdom
    Facsimile No.: 
+44 207 595 5686
+44 207 595 6195
   
Attention:
John Dipple;
Terry Edwards









RCCL Oasis Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
Commitment
Tranche B Lenders:
   
$210,000,000
NORDEA BANK FINLAND PLC, NEW
YORK BRANCH,
as Tranche B Lender
         
By:
     
Title:
       
By:
     
Title:
         
Address:
437 Madison Ave, 21st Floor
New York, NY 10022
Facsimile No.:  (212) 421-4420
Attention:  Loan Administration
    With a copy to: Head of Shipping,      
Offshore and Oil
Services











RCCL Oasis Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
Commitment          Tranche B Lenders:
   
$210,000,000
SKANDINAVISKA ENSKILDA BANKEN
AB (PUBL)
   
as Tranche B Lender
         
By:
     
Title:
       
By:
     
Title:
         
Address:
Kungsträdgårdsgatan 8
SE – 106 40 Stockholm
Sweden
Facsimile No.:  46-8 611 0384
   
Attention:
Annika Forsberg
Scott Lewallen
Malcolm Stonehouse







RCCL Oasis Credit Agreement
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I


DISCLOSURE SCHEDULE
Item 6.9 (b): Vessels
   



Vessel
Owner
Flag
Sovereign
Pullmantur Cruises Sovereign Limited
Malta
Empress
Pullmantur Cruises Empress Limited
Malta
Monarch of the Seas
Monarch of the Seas Inc.
Bahamas
Majesty of the Seas
Majesty of the Seas Inc.
Bahamas
Grandeur of the Seas
Grandeur of the Seas Inc.
Bahamas
Rhapsody of the Seas
Rhapsody of the Seas Inc.
Bahamas
Enchantment of the Seas
Enchantment of the Seas Inc.
Bahamas
Vision of the Seas
Vision of the Seas Inc.
Bahamas
Voyager of the Seas
Voyager of the Seas Inc.
Bahamas
Horizon
Pullmantur Cruises Pacific Dream  Limited
    Malta
Zenith
Pullmantur Cruises Zenith Ltd.
Malta
Celebrity Century
Blue Sapphire Marine Inc.
Bahamas
Mariner of the Seas
Mariner of the Seas Inc.
Bahamas
Celebrity Millennium
Millennium Inc.
Malta
Explorer of the Seas
Explorer of the Seas Inc.
Bahamas
Celebrity Infinity
Infinity Inc.
Malta
Radiance of the Seas
Radiance of the Seas Inc.
Bahamas
Celebrity Summit
Summit Inc.
Malta
Adventure of the Seas
Adventure of the Seas Inc.
Bahamas
Navigator of the Seas
Navigator of the Seas Inc.
Bahamas
Celebrity Constellation
Constellation Inc.
Malta
Serenade of the Seas
Serenade of the Seas Inc.
Bahamas
Jewel of the Seas
Jewel of the Seas Inc.
Bahamas
Celebrity Xpedition
Islas Galapagos Turismo y Vapores CA
Ecuador
Legend of the Seas
Legend of the Seas Inc.
Bahamas
Splendour of the Seas
Splendour of the Seas Inc.
Bahamas
Freedom of the Seas
Freedom of the Seas Inc.
Bahamas
Azamara Journey
Azamara Journey Inc.
Malta
Azamara Quest
Azamara Quest Inc.
Malta



 
 

--------------------------------------------------------------------------------

 
 
Vessel
Owner
Flag
Atlantic Star
Pullmantur Cruises Sky Wonder, Ltd.
Malta
Liberty of the Seas
Liberty of the Seas Inc.
Bahamas
Ocean Dream***
Pullmantur Cruises Atlantic Ltd.
Malta
Independence of the Seas
Independence of the Seas Inc.
Bahamas
Celebrity Solstice
Celebrity Solstice Inc.
Malta
Celebrity Equinox
Celebrity Equinox Inc.
Malta
Oasis of the Seas
Oasis of the Seas Inc.
Bahamas
Celebrity Eclipse
Celebrity Eclipse Inc.
Malta
Allure of the Seas
Allure of the Seas Inc.
Bahamas
Celebrity Silhouette
Celebrity Silhouette Inc.
Malta
Celebrity Reflection**
Celebrity Solstice V Inc.
Malta
     

** Delivery of Vessel anticipated in October 2012
*** It is currently anticipated that the flag will be changed to Panama during
2012 pursuant to a long-term charter agreement with an independent third party.


Item 6.10: Existing Principal Subsidiaries


Name of the Subsidiary
Jurisdiction of Organization
Jewel of the Seas Inc.
Liberia
Majesty of the Seas Inc.
Liberia
Monarch of the Seas Inc.
Liberia
Grandeur of the Seas Inc.
Liberia
Enchantment of the Seas Inc.
Liberia
Rhapsody of the Seas Inc.
Liberia
Vision of the Seas Inc.
Liberia
Voyager of the Seas Inc.
Liberia
Explorer of the Seas Inc.
Liberia
Radiance of the Seas Inc.
Liberia
Adventure of the Seas Inc.
Liberia
Navigator of the Seas Inc.
Liberia
Serenade of the Seas Inc.
Liberia
Mariner of the Seas Inc.
Liberia
Blue Sapphire Marine Inc.
Liberia

 
 
 

--------------------------------------------------------------------------------

 
 
Name of the Subsidiary
Jurisdiction of Organization
Millennium Inc.
Liberia
Infinity Inc.
Liberia
Summit Inc.
Liberia
Constellation Inc.
Liberia
Islas Galápagos Turismo y Vapores C.A.
Ecuador
Legend of the Seas Inc.
Liberia
Splendour of the Seas Inc.
Liberia
Freedom of the Seas Inc.
Liberia
Pullmantur Cruises Sky Wonder, Ltd.
Malta
Azamara Journey Inc.
Liberia
Azamara Quest Inc.
Liberia
Pullmantur Cruises Zenith Limited
Malta
Pullmantur Cruises Empress Limited
Malta
Pullmantur Cruises Atlantic Limited
Malta
Liberty of the Seas Inc.
Liberia
Independence of the Seas Inc.
Liberia
Celebrity Solstice Inc.
Liberia
Oasis of the Seas Inc.
Liberia
Celebrity Eclipse Inc.
Liberia
Celebrity Equinox Inc.
Liberia
Pullmantur Cruises Pacific Dream Limited
Malta
Pullmantur Cruises Sovereign Limited
Malta
Allure of the Seas Inc.
Liberia
Celebrity Silhouette Inc.
Malta



 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II
 


 
Payment Date
Principal Installment
Tranche A
Principal Installment
Tranche B
 
 
Dollar
Dollar
Euro
 
Six months after the
Closing Date
 
26 April 2010
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
First anniversary of the
Closing Date
 
   26 October 2010
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Eighteen months after
the Closing Date
 
26 April 2011
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Second anniversary of
the Closing Date
 
26 October 2011
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Thirty months after the
Closing Date
 
26 April 2012
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Third anniversary of
the Closing Date
 
26 October 2012
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Forty two months after
the Closing Date
 
26 April 2013
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Fourth anniversary of
the Closing Date
 
28 October 2013
 
$17,500,000.00
$17,500,000.00
€6,642,878.83



 
 
 

--------------------------------------------------------------------------------

 




Fifty four months after
the Closing Date
 
28 April 2014
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Fifth anniversary of
the Closing Date
 
27 October 2014
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Sixty six months after
the Closing Date
 
27 April 2015
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Sixth anniversary of
the Closing Date
 
26 October 2015
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Seventy eight months
after the Closing Date
 
26 April 2016
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Seventh anniversary of
the Closing Date
 
26 October 2016
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Ninety months after
the Closing Date
 
26 April 2017
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Eighth anniversary of
the Closing Date
 
26 October 2017
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred two
months after the
Closing Date
 
26April 2018
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Ninth anniversary of
the Closing Date
 
$17,500,000.00
$17,500,000.00
€6,642,878.83



 
 
 

--------------------------------------------------------------------------------

 




26 October 2018
 
     
One hundred fourteen
months after the
Closing Date
 
26 April 2019
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Tenth anniversary of
the Closing Date
 
28 October 2019
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred twenty
six months after the
Closing Date
 
27 April 2020
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Eleventh anniversary
of the Closing Date
 
26 October 2020
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
One hundred thirty
eight months after the
Closing Date
 
26 April 2021
 
$17,500,000.00
$17,500,000.00
€6,642,878.83
Stated Maturity Date
 
26 October 2021
 
$17,500,000.00
$17,500,000.00
€6,642,878.91

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
FORM OF NOTE


 
 

 [$/€]________________   ________ ___, _____    

 
FOR VALUE RECEIVED, the undersigned, ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the "Borrower"), promises to pay to the order of __________ (the
"Lender") on __________, 20__ the principal sum of __________ [DOLLARS/EURO]
([$/€]__________) or, if less, the aggregate unpaid principal amount of the
[Tranche A Loan] [Tranche B Loan] made by the Lender pursuant to that certain
Credit Agreement, dated as of May 7, 2009, as amended and restated as of March
26, 2012 (together with all amendments and other modifications, if any, from
time to time thereafter made thereto, the "Credit Agreement"), among the
Borrower, BNP PARIBAS, as Administrative Agent and the various financial
institutions (including the Lender) as are, or shall from time to time become,
parties thereto.


The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.  Payments of both
principal and interest are to be made in the [lawful money of the United States
of America] [lawful currency of the European Union as constituted by the Treaty
of Rome] in same day or immediately available funds to the account designated by
the Administrative Agent pursuant to the Credit Agreement.


This Note is a Note referred to in, and evidences Indebtedness incurred under,
the Credit Agreement, to which reference is made for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness in respect of the
[Tranche A Loans] [Tranche B Loans] evidenced by this Note and on which such
Indebtedness may be declared to be immediately due and payable.  Unless
otherwise defined, terms used herein have the meanings provided in the Credit
Agreement.


The [Tranche A Loan] [Tranche B Loan] made by the Lender to the Borrower under
the Credit Agreement and all payments of principal hereof by the Borrower to the
Lender shall be recorded by the Lender and endorsed on the Schedule attached
hereto; provided that the failure by the Lender to set forth such [Tranche A
Loan] [Tranche B Loan], payments and other information on such Schedule shall
not in any manner affect the obligation of the Borrower to repay such Loan in
accordance with the terms thereof.


 
 
 

--------------------------------------------------------------------------------

 


All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.  THIS NOTE HAS
BEEN DELIVERED IN THE STATE OF NEW YORK AND SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



    ROYAL CARIBBEAN CRUISES LTD.         By:
 
  Name:
 
  Title:
 





 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE TO EXHIBIT A


LOAN AND PRINCIPAL PAYMENTS
[Tranche A Loan] [Tranche B Loans]


 
 
Date
 
Amount and Currency of
Loan Made
 
Interest Period
Amount of Principal Repaid
Unpaid Principal Balance
 
 
Total
 
Notation Made By
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           
 
 
           



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


[Intentionally omitted]




 
 
 

--------------------------------------------------------------------------------

 


 EXHIBIT C




[Intentionally omitted]




 
 
 

--------------------------------------------------------------------------------

 


 EXHIBIT D


[Intentionally omitted]






 
 
 

--------------------------------------------------------------------------------

 


 EXHIBIT E


FORM OF LENDER ASSIGNMENT AGREEMENT
 
To:
 
Royal Caribbean Cruises Ltd.
     
To:
 
BNP Paribas, as the Administrative Agent





ROYAL CARIBBEAN CRUISES LTD.
LENDER ASSIGNMENT AGREEMENT


Gentlemen and Ladies:


We refer to Section 12.11.1 of the Credit Agreement, dated as of May 9, 2009, as
amended and restated as of March 26, 2012 (together with all amendments and
other modifications, if any, from time to time thereafter made thereto, the
"Credit Agreement"), among Royal Caribbean Cruises Ltd., a Liberian corporation
(the “Borrower”), the various financial institutions (the "Lenders") as are, or
shall from time to time become, parties thereto, and BNP Paribas, as
administrative agent (the "Administrative Agent") for the Lenders.  Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.


This agreement [is delivered to you pursuant to clause (ii) of Section 12.11.1
of the Credit Agreement and also] constitutes notice to each of you, pursuant to
clause (i) of Section 12.11.1 of the Credit Agreement, [and also constitutes a
request that each of you give your consent to] [of] the assignment and
delegation to __________ (the "Assignee") of __% of the [Tranche A] [Tranche B]
Loan and [Tranche A] [Tranche B] Commitment of __________ (the "Assignor")
outstanding under the Credit Agreement on the date hereof.  The Loan and
Commitment assigned hereby are (or relate to) [Dollar] [Euro] denominated
[Tranche A Loans] [Tranche B Loans].  After giving effect to the foregoing
assignment and delegation, the Assignor's adjusted [Tranche A Commitment]
[Tranche B Commitment] [Tranche A Loan] [Tranche B Loan] and the Assignee's
[Tranche A Commitment] [Tranche B Commitment] [Tranche A Loan] [Tranche B Loan]
for the purposes of the Credit Agreement are set forth opposite such Person's
name on the signature pages hereof.


[Add paragraph dealing with accrued interest and fees with respect to the Loan
assigned.]


The Assignee hereby acknowledges and confirms that it has received a copy of the
Credit Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loan thereunder.  The Assignee further confirms
and agrees that in becoming a Lender and in making its Commitment and the Loan
under the Credit Agreement, such actions have and will be made without recourse
to, or representation or warranty by the Administrative Agent.


Except as otherwise provided in the Credit Agreement, effective as of the date
[of acceptance] hereof [by the Administrative Agent and the Guarantor]:


                                                                   
 
  1

--------------------------------------------------------------------------------

 


(a)           the Assignee


(i)           shall be deemed automatically to have become a party to the Credit
Agreement, have all the rights and obligations of a "Lender" under the Credit
Agreement and the applicable Note as if it were an original signatory to the
Credit Agreement to the extent specified in the second paragraph hereof;


(ii)            agrees to be bound by the terms and conditions set forth in the
Credit Agreement and the applicable Note as if it were an original signatory to
the Credit Agreement; and


(b)           the Assignor shall be released from its obligations under the
Credit Agreement and the applicable Note to the extent specified in the second
paragraph hereof.


The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Administrative Agent the processing fee referred to in Section
11.11.1 of the Credit Agreement upon the delivery hereof.


THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, AND SHALL BE
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.


EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW
YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK FOR THE PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH, THIS AGREEMENT AND IRREVOCABLY AGREES, TO THE FULLEST EXTENT
PERMITTED BY LAW, TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY IN
CONNECTION WITH SUCH LITIGATION.  EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT IN THE COURTS OF ANY
JURISDICTION.  TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OF FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
 


                                                                   
 
 2

--------------------------------------------------------------------------------

 


PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.
 
THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT.  EACH
OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH OTHER PARTY ENTERING INTO THIS AGREEMENT.
 
The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan and Commitment and requests the Administrative
Agent to acknowledge receipt of this document:



 
(A)
Address for Notices:
             
Institution Name:
             
Attention:
             
Domestic Office:
             
Telephone:
             
Facsimile:
             
Lending Office:
             
Telephone:
             
Facsimile:
                   (B)  Payment Instructions:



 
The Assignee agrees to furnish the tax form required by the third to last
paragraph of Section 4.6 (if so required) of the Credit Agreement no later than
the date of acceptance hereof by the Administrative Agent.


This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.


                                                                     
 
3 

--------------------------------------------------------------------------------

 


Adjusted Tranche [A/B]
[Commitment/Loan]
               
[$/€] [_____]
 
[ASSIGNOR], as Assignor
               
By:
         
Title:
                   
Adjusted Tranche [A/B]
[Commitment/Loan]
               
[$/€] [_____]
 
[ASSIGNEE], as Assignee
               
By:
         
Title:
                   
[Accepted and] Acknowledged this
___ day of ___________, _____.
               
BNP PARIBAS,
     as Administrative Agent
               
By:
         
Title:
                         
[Accepted this
___ day of ___________, _____.
               
ROYAL CARIBBEAN CRUISES LTD.
             
By:
         
Title:
     



  
 
4

--------------------------------------------------------------------------------









 
 
 

